Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20               Page 1 of 133 PageID 885


MOHAMMAD ETMINAN, M.D.
AMERICAN BOARD OF ORTHOPAEDIC


Date:         11-09-20




Claimant:     Justin Moore
DOB:          12-30-1967
DOI:          06-08-2017
Case:         Justin Moore and Judith Moore vs. DB INDUSTRIES, LLC d/b/a 3M FALL
              PROTECTION, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP, and
              DBI/SALA; SAFEWORDS, LLC d/b/a POWER CLIMBER WIND; and POWER
              CLIMBER BVBA d/b/a POWER CLIMBER WIND
Cause No.:    6:19-cv-00038-C




Attorney:     Steven Augustine
Firm:         Thompson, Coe, Cousins & Irons
Address:      One Riverway, Suite 1400
              Houston, TX 77056




To Whom It May Concern:
I have had the opportunity to review the records for Justin Moore. The following is a summary of
my findings and my assessment.


                                 SUMMARY OF RECORDS




10-29-2012, Orthopaedic Associates-Cedar Park, Progress Note, Jay Borick, MD



                                         Page 1 of 116

                                                                                    EXHIBIT 6
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 2 of 133 PageID 886


Left hip pain. He states 2 1/2 months ago he began to have pain in his left hip with no known
injury. His pain was improving then 3 weeks ago he was having more severe pain on the lateral
aspect of the hip with radiating pain down the leg. The patient was being treated at a
chiropractor’s office but was seeing no improvement. He then went to his primary care
physician. He was sent to CPMC for x-rays on 10/23/12 and also for a MRI of the left hip on
10/26/12. The patient’s pain is more severe when attempting to get up from sitting down and
when the leg is hanging. No clicking or popping. He has no other problems or concerns.


MRI left hip dated 10-29-2012 reviewed.


PAST MEDICAL HISTORY:
Reflux
DM


SURGICAL HISTORY:
Knee scopes 12 years ago


Nonsmoker


OBJECTIVE:
LUMBAR SPINE:
tenderness left paraspinals muscles
gluteal pain, radicular pain, left
(+) SLR, left


ASSESSMENT:
Lumbar Disc/Radi Location left - mild improvement
Sciatica - LEFT


PLAN:
MRI of L/S spine

                                          Page 2 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 3 of 133 PageID 887


f/u after test


10-29-2012, Cedar Park Regional Medical Center, MRI Left hip WO contrast


IMPRESSION:
Correlate with ligamentous injury/avulsion injury at the medial aspect of the left greater
trochanter. Further evaluation with MRI is recommended.


10-31-2012, Austin Radiological Association, MRI Lumbar spine WO contrast


IMPRESSION:
1. Left paramedian L4-L5 disc herniation with caudal extrusion along the course of the left L5
    nerve root.
2. Multifactorial degenerative changes at L2-L3, L3-L4 and LS-S1 do not produce
    radiographically significant compromise of the central canal or foramina.


10-31-2012, Orthopaedic Associates-Cedar Park, Progress Note, Jay Borick, MD


He states he can feel a knot at the left side of the lower back. He has pain that radiates all the
way to his calf. He states he has been using ibuprofen 800.


OBJECTIVE:
LUMBAR SPINE:
Mild Tenderness paraspinals muscles
Decreased ROM
Radicular pain into the left lower extremity only.
(+) SLR, left


MRI Left hip dated 10-29-2012 reviewed.
MRI Lumbar spine dated 10-31-2012 reviewed.



                                            Page 3 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 4 of 133 PageID 888


ASSESSMENT:
Lumbar disc/radi, left
Sciatica, left


PLAN:
Continue with current medications currently completing a medrol dose pack.
f/u 3 weeks
Celebrex samples given. He can call for a Rx
He desires a series of chiropractic adjustments for this.
Consider further treatment options if doesn’t note improvement in symptoms


11-13-2012, Orthopaedic Associates-Cedar Park, Progress Note, Jay Borick, MD


Follows up of the left hip. Since last visit he has improved.
VAS: 4/10
Still has flares up in his hip.
He would like to talk about receiving a cortisone injection today.


PLAN:
Referral to Pain management (John Wages) for possible L5 nerve root injection.
f/u as needed


10-16-2013, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C


Headache, body aches, cough


MEDICATIONS:
Xanax


PROBLEMS

                                           Page 4 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 5 of 133 PageID 889


Type II diabetes mellitus without complication
Hip pain
Temporomandibular joint disorder


10-16-2013, Austin Radiological Association, Chest 2 views
Referring: Theresa Jones, NP         Radiologist: Ken Trevino, MD


FINDINGS:
Lungs: The lung fields are clear.
Pleura: No pleural effusion or pneumothorax is scen.
Heart and pulmonary vascular: The heart and pulmonary vasculature are unremarkable.
Osseous structures: The osseous structures are normal.


IMPRESSION:
Normal chest.


10-22-2013, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C


c/o burning with urination, low back pain, and would like a prostate exam.


10-25-2013, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C (No Change)


10-30-2013, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C


Prostatitis
Currently treated for prostatitis
Had I episode of hematuria 3 days ago, No pain, frequency



                                         Page 5 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 6 of 133 PageID 890


12-19-2013, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C
(Fever, cough)


12-20-2013, Austin Radiological Association, Chest 2 views
Referring: Theresa Jones, NP          Radiologist: Shirley Chow, MD


FINDINGS:
The heart, lungs, bones, mediastinum, pleural spaces, and pulmonary vasculature.
are within normal limits.


IMPRESSION:
Normal chest.


12-31-2013, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C


MEDICATIONS:
Medrol dose pak


12-31-2013, Auston Radiological Association, Chest 2 views
Referring: Theresa Jones, NP                  Radiologist: Jason Naples, MD


Subtle bibasilar opacities, not significantly changed.
Cardio mediastinal silhouette is unchanged.
No pleural effusion demonstrated.
No pneumothorax visualized.


IMPRESSION:
Stable scattered basilar pulmonary airspace opacities, nonspecific although possibly representing
an atypical infectious process.


01-06-2014, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C

                                           Page 6 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 7 of 133 PageID 891




f/u from hospital stay for pneumonia. Patient reports was in CPRMC for 4 days.


MEDICATIONS:
Medrol dose pak


01-13-2014, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C


c/o still having coughing spells & SOB.......rw


10-15-2014, Family First Healthcare- Cedar Park, LAURA HIGGINBOTHAM, CNP
(Headache, forehead)


10-15-2014, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C
(URI)


10-31-2014, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C
(Allergies)


dexamethasone 4 mg/ml injection solution
De po-Testosterone 200 mg/ml intramuscular oîl
clonazepam 0.5 mg tablet


12-01-2014, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C
(Earache)


Left Earache, worsening over last 2 weeks. Popping noise in ear


12-14-2015, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C



                                          Page 7 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20             Page 8 of 133 PageID 892


Popping noise in the ears


ASSESSMENT:
abnormal testosterone
eustachian tube disorder


01-22-2016, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C
(Lab results)


Monofilament test two weeks ago at surgeon’s office normal


02-22-2016, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C (Hyperlipidemia/DM)


Just had hernia surgery


04-05-2016, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C


(+) Dizziness
No headache
Taking and invokamet has also lost weight working out every day blood sugars 80 sometimes
lightheaded when working out


01-18-2017, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C (Sore throat, Congestion, Cough, Fever, Flu-like symptoms)


MEDICATIONS:
Hydrocodone
Vicodin



                                       Page 8 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 9 of 133 PageID 893


06-08-2017, Employers First Report Of injury or Illness


18. Name of Injury: Contusion
19. Part of Body Injured or Exposed: Insufficient Info to Properly Identify -Unclassified
20. How and Why Injury/illness Occurred: being evaluated for injuries sustained during a fall.
24. Cause of Injury (fall, tool, machine, etc.): Unspecified fall


Description of Incident-detailed Sequence of Events (attach additional pages as necessary)


The ibex cable broke, I was on the yaw deck about to descend, I had applied pressure to initiate
the ibex. I reached for the hatch and started my descent, it was not a foot after I started the
descent that the ibex broke, actually if my memory serves me I believe it broke as I was pulling
the hatch down. I took a ride for about 10-20 feet. The lad 5AF deployed with flying colors. Not
sure why it didn’t deploy immediately as my hands were never on the lad saf, however it did stop
me but not before it slammed me against the ladder. I was at the saddle deck or near it. I got on
the radio and told Corey Wade I was fine. My lad saf was deployed and was really stuck on the
cable so Corey sent me his lad saf. got down safely.


Corey Wade Statement


I was at the base of the tower unloading bags, when I heard Justin come over the radio, saying he
was "good". At that time, I asked what had happened. He said the climb assist cable had broken,
and his lad-safe was stuck on the cable. He requested my lad safe. I sent it up to him, and he
climbed down safely.


06-08-2017, Rollins Brook Community Hospital, Triage, Jeanette Brito, RN


Walk in, arrived from home
Patient with lower back pain and left sided rib pain. Hurts to take deep breaths.
Rib/trunk swelling- musculoskeletal – non traumatic



                                            Page 9 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 10 of 133 PageID 894


VAS: 5/10
GCS: 15
AOx4, no acute distress


06-08-2017, Rollins Brook Community Hospital, ER Record, Konrad Eppel, MD


The patient presents with trunk-chest injury. Onset was just prior to arrival. Constant pain,
minimal. No associated symptoms


VAS: 2/10


PHYSICAL EXAMINATION:
AOx4, no acute distress
CHEST WALL: diffuse tender along bilateral fibers
BACK: non tender
MUSCULOSKELETAL: normal ROM


Bilateral ribs XR 3 views obtained.


IMPRESSION:
Strain of muscle and tenson of front wall of thorax


PLAN:
RX Flexeril and Toradol
f/u with PCP 1-2 days


06-08-2017, Bilateral ribs XR 3 views; Radiologist: Stephen Vancura, MD


FINDINGS:




                                          Page 10 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 11 of 133 PageID 895


The lungs are clear. Heart size normal. I note no acute or active chest disease. I note no rib
fracture or pulmonary contusion or pneumothorax or other acute chest or chest wall pathology.
Rib fractures are often occult radiographically.


IMPRESSION:
Normal exam. No rib fractures are identified in these images. However, rib fractures are
commonly occult radiographically. No pulmonary infiltrates or effusions. No pulmonary
contusion.


06-09-2017, Texas Worker’s Compensation Work Status Report, Ron McGaugh, MD


DESCRIPTION OF INJURY:
Fell 25-30 feet. Harness caught me, ribs & shoulders


The injured employee’s medical condition resulting in the worker’s compensation injury will
allow the employee to return to work as of 06-12-2017 with restrictions.


RESTRICTIONS:
No lifting, pushing, pulling more than 10lbs.


DIAGNOSIS:
Rib contusion
Shoulder sprain


06-12-2017, Texas Orthopedics, Sports & Rehab Associates, Cedar Park Occupational
Medicine Clinic, Ron McGaugh, MD


Received conservative care and was prescribed medications. Initially felt some improvement, but
over time his symptoms increased. He continued to experience pain and tenderness to both his
AC joints and bicipital grooves, along with limited range of motion to both shoulders. An MR
arthrogram of the right shoulder was ordered.

                                          Page 11 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 12 of 133 PageID 896




06-12-2017, Texas Worker’s Compensation Work Status Report, Ron McGaugh, MD


The injured employee’s medical condition resulting in the worker’s compensation injury will
allow the employee to return to work as of 06-12-2017 with restrictions.


06-19-2017, Cedar Park Occupational Medicine Clinic, Ron McGaugh, MD


Primary problem is pain located in the left ribcage. Says that it seems to be intermittent. It is
improved with medications.
VAS: 4/10.


Secondary problem is pain located in the left shoulder. Says that it seems to be intermittent.
VAS: 6/10.


ROS:
(+) joint pain, joint stiffness


EXAMINATION:
Bruising present over left anterior inferior chest. Abrasion present over left anterior inferior
chest.


DIAGNOSIS:
Sprain of ribs


RX Mobic
Will continue meds and restricted duty.
F/u 2 weeks


06-19-2017, Texas Worker’s Compensation Work Status Report, Ron McGaugh, MD



                                           Page 12 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 13 of 133 PageID 897


The injured employee’s medical condition resulting in the worker’s compensation injury will
allow the employee to return to work as of 06-19-2017 with restrictions.


NO RESTRICTIONS LISTED.


06-24-2017, Rollins Brook Community Hospital


ADMIT DX:
Other specified inquires of Thorax
Strain of muscle and tendon of front wall of thorax


07-05-2017, Texas Orthopedics, Sports & Rehab Associates, Cedar Park Occupational
Medicine Clinic, Progress Note, Ron McGaugh, MD


Pain located in left rib cage. Reports as sore.
Minimal and intermittent. Improved with medications. Feels it is improving.
VAS: 2/10


Bilateral shoulder pain. Sore, moderate, intermittent.
Feels it is not improving.
VAS: 5/10


ROS:
(-) dizziness, joint swelling, muscle cramping, muscle pains, muscle weakness, headache,
numbness, tingling
(+) joint pain, joint stiffness


EXAMINATION:
Bilateral shoulder pain to palpation bicipital groove and AC joint
ROM limited



                                           Page 13 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 14 of 133 PageID 898


DIAGNOSIS:
Sprain of ribs
Pain in right shoulder
Pain in left shoulder


PLAN:
Referred to Orthopedic surgery
Work status – restricted duty.


07-05-2017, Texas Worker’s Compensation Work Status Report, Ron McGaugh, MD


The injured employee’s medical condition resulting in the worker’s compensation injury will
allow the employee to return to work as of 07-05-2017 with restrictions and is expected to last
through 07-21-2017.


RESTRICTIONS:
Light duty


07-07-2017, Orthopaedics Associates at Cedar Park, Progress Note, Jay Borick, MD


Developed bilateral shoulder pain on 6/9/17 while at work when a cable line broke and he fell
from it. Pain is located anterior medial in both shoulders. He describes symptoms as intermittent
increased pain with certain movements. Notes limited ROM and a dull ache.
VAS: 7/10. He is taking meloxicam at this time. He denies any recent imaging. He notes no other
symptoms


Limited ROM and dull ache
VAS: 7/10


ROS:
(+) back pain, joint pain and neck stiffness

                                          Page 14 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20               Page 15 of 133 PageID 899




EXAM:
Normal gait
CERVICAL SPINE: normal inspection/palpation, ROM, muscle strength and tone, and stability


RIGHT SHOULDER:
mild to moderate tenderness anterior shoulder subacrominal region – trace.
Supraspinatus, biceps +4/5
(+) Drop arm
(+) Empty can
(+) Speed’s


LEFT SHOULDER:
moderate tenderness subacrominal region
Pain with ROM
Supraspinatus +4/5
(+) Drop arm
(+) Empty Can
(+) Obrien’s
(+) Speed’s
(+) Neer’s


Bilateral shoulder XR 2 views obtained.


PER NOTE XR RESULTS:
GH joints WNL. Mild AC joint OA, Type 2 acromions.


ASSESSMENT:
Pain in right shoulder
Pain in left shoulder



                                          Page 15 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 16 of 133 PageID 900


PLAN:
Limit aggravating activities.
MRA both shoulders to R/O SLAP tears and cuff tears.
F/U after tests


07-07-2017, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


DESCRIPTION OF INJURY:
Bilateral shoulder


The injured employee’s medical condition resulting in the worker’s compensation injury will
allow the employee to return to work as of 07-07-2017 with restrictions and is expected to last
through 08-07-2017.


RESTRICTIONS:
No pushing, pulling, climbing ladders, overhead reaching
Restrictions specific to left and right arm.
May not lift/carry objects more than 10lbs.


07-14-2017, MRI patient history and screening form


Both shoulders (upper) from fall off ladder 06-21-2017.
Work related injury.


SURGERIES:
2 right knee debridement’s


07-14-2017, Austin Radiological Association, MRI Right shoulder arthrogram
Referring: Jay Borick, MD                      Radiologist: Michael Harper, MD


FINDINGS:

                                           Page 16 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 17 of 133 PageID 901


ROTATOR CUFF AND BICEPS TENDONS: There is a small full-thickness tear involving the
anterior one third of the supraspinatus tendon. There is no muscle atrophy nor any significant
fatty infiltration. Grade 1 on the Goutallier grading system. Infraspinatus tendon has moderate
tendinopathy. Teres minor is intact. At least mild subscapularis tendinopathy.


Similar to the contralateral left shoulder, this right shoulder demonstrates subluxation of the
biceps tendon at the lesser tuberosity with tendinopathy of the intra-articular portion of the
biceps tendon. Intact biceps tendon labral anchor.


LABRUM: SLAP tear of the superior labrum with a very small par labral cyst at the
posterosuperior corner which measures 5 mm. Normal posterior labrum. Normal inferior labrum.


SUBACROMIAL AND SUBDELTOID BURSA: Arthrogram fluid does extend into the bursa.


ACROMIOCLAVICULAR JOINT: There is minimal degenerative arthrosis of the
acromioclavicular joint. The acromion is type I in morphology.


OSSEOUS STRUCTURES: No Hill-Sachs deformity. No bony Bankart lesion.


GLENOHUMERAL JOINT: Normal alignment of the glenohumeral joint.


SOFT TISSUES: Normal.


IMPRESSION:
1. There is a small full-thickness tear Involving the anterior one third of the supraspinatus
   tendon. No significant tendon retraction. No muscle atrophy.
2. Moderate infraspinatus tendinopathy.
3. Biceps tendon Is medially subluxed at the lesser tuberosity. It is not completely dislocated.
   There is tendinopathy of the Intra-articular biceps tendon.
4. SLAP tear of the superior labrum.



                                          Page 17 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 18 of 133 PageID 902


07-14-2017, Austin Radiologic Association, MRI Arthrogram Left shoulder
Referring: Jay Borick, MD                       Radiologist: Michael Harper, MD


FINDINGS:
ROTATOR CUFF AND BICEPS TENDONS: The supraspinatus, infraspinatus, subscapularis,
and teres minor tendons are Intact without partial nor full-thickness cuff tear. Minimal
supraspinatus tendinopathy. There is no partial cuff tear. Teres minor is normal. Subscapularis
tendon is moderate tendinopathy. Biceps tendon is medially subluxed at the lesser tuberosity, yet
it is not frankly dislocated. The intra-articular portion of the biceps tendon has moderate
tendinopathy without tear.
LABRUM: Intact biceps tendon labral anchor. There is no tear of the anterior nor posterior
labrum. Anterior labrum is normal. There is no superior labral tear.
SUBACROMIAL AND SUBDELTOID BURSA: Normal.
ACROMIOCLAVICULAR JOINT: There is mild degenerative arthrosis of the
acromioclavicular joint. The acromion is type I in morphology.
OSSEOUS STRUCTURES: No Hill-Sachs deformity. No bony Bankart lesion,
GLENOHUMERAL JOINT: Normal alignment glenohumeral joint.
SOFT TISSUES: Normal.


IMPRESSION:
1. There is no labral tear.
2. Minimal supraspinatus tendinopathy. There is no partial or full-thickness cuff tear.
3. The biceps tendon is medially subluxed at the lesser tuberosity and there is some
   tendinopathy of the intra-articular portion of the biceps tendon.


07-17-2017, Orthopaedic Associates Cedar Park, Office Note, Jay Borick, MD


Notes he developed bilateral shoulder pain on 06-09-2017 while at work when a cable line broke
and he fell from it. He caught from falling further by grabbing onto ladder with outstretched
arms.
Pain located anteriorly in both shoulders.

                                             Page 18 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20              Page 19 of 133 PageID 903


Pain worse left shoulder.
VAS: 8/10
Taking Meloxicam


ROS:
(+) back pain, joint pain, and neck stiffness


CHANGES TO EXAM:
Right shoulder:
(+) Hawkin’s
(+) Neer’s


Left shoulder:
(+) Hawkin’s


MRI bilateral arthrogram shoulder dated 07-14-2017 reviewed.


ADDITION TO ASSESSMENT:
Superior glenoid labrum lesion of right shoulder
Sprain of right rotator cuff capsule
Bicipital tendinitis, right shoulder
Subluxed biceps tendon at bicipital groove.
Impingement syndrome of left shoulder Condition
Bicipital tendinitis, left shoulder
Subluxed biceps tendon out of bicipital groove.
Impingement syndrome of right shoulder


PLAN:
Limit aggravating activities until time of surgery.
Patient desires to proceed with surgery.



                                           Page 19 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 20 of 133 PageID 904


F/U after Arthroscopic left shoulder subacrominal decompression/acromioplasty; glenohumeral
debridement, open biceps tenodesis, possible rotator cuff repair


COMMENTS:
Will require arthroscopy with biceps tenodesis and cuff repair on the right once adequately
recovered from left shoulder surgery.


07-17-2017, Texas Worker’s Compensation Work Status Report, Jay Borick, MD




The injured employee’s medical condition resulting in the worker’s compensation injury will
allow the employee to return to work as of 07-17-2017 with restrictions and is expected to last
through 08-17-2017.


RESTRICTIONS:
No pushing, pulling, climbing ladders, overhead reaching
Restrictions specific to left and right arm.
May not lift/carry objects more than 10lbs.


07-21-2017, Texas Orthopedics, Sports & Rehab Associates, Cedar Park Occupational
Medicine Clinic, Progress Note, Ron McGaugh, MD


Left ribcage, no pain, no longer a problem.
VAS: 0/10.


Bilateral shoulder, sore, moderate, constant, getting worse.
VAS: 8/10. He states that he saw Dr. Borick on 07/14/2017.
Recommended surgical intervention to fix the tears present in both shoulders.


ADDITION TO DIAGNOSIS:
Unspecified rotator cuff tear or rupture of right shoulder not specified as traumatic.

                                           Page 20 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 21 of 133 PageID 905




PLAN:
Waiting on approval for surgery to be approved
Will need XR’s of both shoulders
Recommend restricted work status duty


07-21-2017, Texas Worker’s Compensation Work Status Report, Ron McGaugh, MD


The injured employee’s medical condition resulting in the worker’s compensation injury will
allow the employee to return to work as of 07-21-2017 with restrictions and is expected to last
through 08-28-2017.


RESTRICTIONS:
Light duty


07-24-2017, Peer Review, Kenneth Ford, MD #1


Opined that the compensable injury extended to a right shoulder labral tear (SLAP tear); small
full-thickness tear of the right supraspinatus tendon; and medial subluxation of the right and left
biceps tendons, and there were no tears noted on the left shoulder MRI.


The conditions that were not related to the injury of June 8, 2017, include bilateral biceps
tendinopathy, right infraspinatus tendinopathy, left supraspinatus tendinopathy, diabetes, and
hypertension. The reasonable and necessary treatment for the compensable injury would include
conservative care management that would last a minimum of 6 to 12 weeks.
Dr. Ford further opined that the injury was a substantial factor in the request for left shoulder
surgery whereas that was the only significant abnormality noted on MRI. It seems like Mr.
Moore should have at least three months of conservative treatment prior to surgery, which was
what ODG recommends for small full-thickness rotator cuff tears, partial-thickness tears, or
impingement syndrome. There was no objective evidence for aggravation.



                                           Page 21 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 22 of 133 PageID 906


08-01-2017, Orthopedics Associates of Cedar Park – Cedar Park, Progress Note, Jay
Borick, MD


ADDITION TO ASSESSMENT:
Unspecified injury of muscle, fascia and tendon of long head of biceps, right arm


PLAN:
F/U after surgery - left arthroscopic subacrominal decompression/acromioplasty, glenohumeral
debridement, open biceps tenodesis, possible rotator cuff repair.


08-01-2017, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
allow the employee to return to work as of 08-01-2017 with restrictions which is expected to last
through 09-01-2017.


RESTRICTIONS:
No pushing, pulling, climbing ladders, overhead reaching
Restrictions specific to left and right arm.
May not lift/carry objects more than 10lbs.


09-01-2017, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


Notes left shoulder pain and would like work up due to increasing pain.


ROS:
Admits back pain, joint pain and neck stiffness
Denies headache, LOC, numbness, tingling or pins and needles, weakness


OBJECTIVE:
AOx4

                                           Page 22 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 23 of 133 PageID 907


MUSCULOSKELETAL: Normal gait. Station normal.
Cervical spine: normal inspection/palpation, ROM, muscle strength and tone, and stability.


PLAN:
Will proceed with surgical treatment of right shoulder injuries at this time. We will proceed with
more symptomatic left shoulder before operating on less symptomatic right shoulder.


09-01-2017, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 09-01-2017 and is
expected to last through 10-01-2017.


09-08-2017, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C (Sore throat, Congestion, Body aches, Cough)


Notes myalgia, cough, congestion, headache


09-11-2017, Cedar Park Regional Medical Center, Operative Report, Jay Borick, MD


PREOPERATIVE DIAGNOSIS:
Right shoulder rotator cuff tear
superior labrum tear
biceps tenosynovitis
subluxing biceps tendon.


POSTOPERATIVE DIAGNOSIS:
Right shoulder rotator cuff tear
superior labrum tear
biceps tenosynovitis
subluxing biceps tendon.

                                         Page 23 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 24 of 133 PageID 908




PROCEDURES:
Right shoulder arthroscopy with limited glenohumeral debridement
subacromial decompression and acromioplasty
mini open rotator cuff repair
open biceps tenodesis.


No complications.


09-11-2017, Cedar Park Regional Medical Center, ER Department, Lindsey Lawrence, MD


ASSESSMENT:
20:20
Pain: Denies pain


Breath sounds are diminished in right upper lobe and right middle lobe.
Musculoskeletal: shoulder sling and swathe in place from recent right rotator cuff surgery. Nerve
block device in place. pt denies any pain in shoulder.


8 :25 PM CHEST 2V, Radiologist: Charles Johnson, MD


FINDINGS:
There is mild prominence of the cardiac size. There is patchy stranding opacities - questionable
atelectasis vs early infiltrate vs mild edema (can consider follow-up to resolution if concern), in
the infrahilar regions. There is no definitive effusion. The chest wall is unremarkable.


IMPRESSION:
1. Mild patchy opacity - likely atelectasis vs early infiltrate vs edema as above


21:25



                                          Page 24 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 25 of 133 PageID 909


history of diabetes and hyperlipidemia presenting with shortness of breath and vomiting. Patient
had a right rotator tear cuff repair today with Dr. Borick. He has a Ropivacaine nerve block in
place. He reports typically after surgery he has been experiencing shortness of breath. He feels
that he cannot take a deep breath. He denies chest pain. He started having multiple episodes of
vomiting at home. Here general anesthesia before without a similar response. He is concerned
this may be a reaction to the ropivacaine.


21:28
Neck: Supple, full range of motion without nuchal rigidity.
Musculoskeletal/extremity: RUE: +radial pulse. able to move all fingers. silt.
Neuro: Orientation is normal, to person, place, time & situation.
Motor: strength is 5/5 in all extremities, muscle tone is intact
Gait: is steady, at a normal pace, without difficulty.
GCS: 15


22:29
TROP POC 0.06 - 0.29
Consistent with circulating Troponin with possible myocardial injury.
Consistent with a myocardial injury extensive enough to conform with AMI as defined by WHO.


23:20
DISCHARGE ASSESSMENT:
No cognitive and/or functional deficits noted.
Follow-up phone call after discharge offered
Prescriptions given X 2.


23:23
ED COURSE:
Patient presented with shortness of breath and nauseated. He is hyperglycemic but without an




                                             Page 25 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 26 of 133 PageID 910


anion gap to suggest diabetic ketoacidosis. Chest x-ray is negative for pneumothorax. It does
show atelectasis versus early infiltrate. Patient reports that he has a Z-Pak for presumed
pneumonia/illness that started 3 days ago.
He reports that he was also prescribed Keflex today by Dr. Borick. However, he reports that
Keflex makes him feel ' terrible' and he does not plan to take it. Given patient will not take his
Keflex and has been on a Z-Pak, patient will stop the Z-Pak and not start the Keflex and take
doxycycline and stent. Doxycycline should cover a possible pneumonia as well as postoperative
infections. I called and discussed the Ropivacaine nerve block with anesthesia. They confirmed
to me that they can cause diaphragmatic weakness and significant sensation of shortness of
breath. Patient is not tachypneic. He is not hypoxic. He has turned the Ropivacaine down and I
explained to him that he could clamp the line to do a trial without it instead of pulling it early if
needed. He initially had nausea which has resolved after Zofran. Continues to have no chest pain.
He continues to have no abdominal tenderness to palpation on re-evaluation. His initial
electrocardiogram shows no ST elevation, depression, arrhythmia. His cardiac enzymes are
negative x2. His BNP is wnl. Discharged home.


23:23
ECG:
Clinical impression: No evidence of ischemia. Interpreted by me


IMPRESSION: Shortness of breath, Nausea and vomiting.


Prescriptions for Doxycycline Monohydrate, ZOFRAN ODT
Follow up: JAY M BORICK, MD Tomorrow; Reason: Recheck today's complaints


23:24
Patient left the ED.


09-21-2017, Orthopedic Association – Cedar Park, Progress Note, Jay Borick, MD




                                           Page 26 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 27 of 133 PageID 911


1st post op evaluation of Arthroscopic Left Shoulder Subacromial
Decompression/Acromioplasty, Glenohumeral Debridement, Open Biceps Tenodesis performed
on 9/11/17. Since his surgery, he states his right shoulder is improving. He notes a mild ache
with certain movements but decreased pain at rest. He denies any pain medications at this time.


Also notes left shoulder pain and would like to discuss a further work up due to increasing pain.


PLAN:
Continue - right shoulder immobilizer
Initiate physical therapy
unable to work for: 4 months
f/u 4 weeks


09-21-2017, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 09-21-2017 and is
expected to last through 10-21-2017


10-05-2017, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


s/p left shoulder surgery dated 09-11-2017.


PLAN:
Work Status: unable to work for: 4 months.
Schedule Follow-up: in 4 weeks.


10-05-2017, Texas Worker’s Compensation Work Status Report, Jay Borick, MD




                                         Page 27 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 28 of 133 PageID 912


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 10-05-2017 and is
expected to last through 11-05-2017


10-10-2017, Orthopedics Associates – Cedar Parke, Progress Note, Jay Borick, MD


s/p right shoulder mini open RTC repair, open biceps tenodesis, and SAD on 09-11-2017.


He was injured at work on 6/9/17 when cable broke causing him to fall, injuring himself as he
tried to grab onto the ladder as he fell.
Symptoms increase with random active movement and at end-ROM.
VAS: 3/10


OBJECTIVE:
Posterior capsule > inferior> anterior hypomobility noted, moderate to severe in posterior
capsule, mild in anterior capsule.


PROM (in degrees):
flexion 125
abduction 90
ER 83
IR 32


ASSESSMENT:
Pain in right shoulder
Bicipital tendinitis, right shoulder
Impingement syndrome of right shoulder
Unspecified injury of muscle, fascia and tendon of long head of biceps, right arm
Sprain of right rotator cuff capsule


PLAN:

                                            Page 28 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 29 of 133 PageID 913


Will be seen 2 x week x 4 weeks for 8 visits.


10-20-2017, Orthopedic Association, PT, Joel Mietus, PT


Patient reports improvement in ROM since initial evaluation
Pain does not limit patient’s ability to complete all tasks in therapy session.


10-24-2017, Orthopedic Association, PT, Joel Mietus, PT


Mild soreness today but continued improvement in ROM and no increase in pain with active
movements.
Progressing towards goal achievement.


10-27-2017, Orthopedic Association, PT, Joel Mietus, PT


Some pain upon arrival, reports some relief by end of therapy session.


10-31-2017, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT


Patient reports continued improvement despite persistent pain with end-range stretching.


11-02-2017, Orthopedics Associates- Cedar Park, Progress Note, Jay Borick, MD


s/p right shoulder surgery 09-11-2017. Right shoulder is improving.


OBJECTIVE:
Right shoulder:
(-) Neer’s


PLAN:
f/u 4 weeks

                                           Page 29 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 30 of 133 PageID 914


Unable to work for 4 months


11-02-2017, Orthopedics Associates- Cedar Park, Progress Note, Jay Borick, MD


s/p left Arthroscopic Left Shoulder Subacromial Decompression/Acromioplasty, Glenohumeral
Debridement, Open Biceps Tenodesis on 09-11-2017.


Denies any pain medications


PLAN:
Recommend left shoulder arthroscopy with glenohumeral debridement, subacrominal
decompression and open biceps tenodesis. Can be performed once pain and function have
improved with right shoulder following recent surgery.


11-02-2017, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 11-02-2017 and is
expected to last through 12-02-2017.


11-03-2017, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT, No change


11-14-2017, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT


Reports continued improvement.


11-29-2017, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT


Patient reports he is now seeing a DC for pain in central spine area base of neck/upper back.
Shoulder continues to feel better each week. Strength is primary impairment.
Patient demonstrates functional ROM and strength.

                                         Page 30 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 31 of 133 PageID 915




11-30-2017, Orthopedics Associates- Cedar Park, Progress Note, Jay Borick, MD


Bilateral shoulder pain, sharp intermittent aching. He notes limited ROM and a dull ache.
VAS: 6/10.
He notes his right shoulder is improving. ROM is better


CHANGES TO OBJECTIVE:
Right shoulder:
Surgical incision arthroscopic incisions healing well. Muscular discontinuity biceps. Possible
failure of proximal biceps tenodesis. Minimal tenderness
Tenderness rhomboid, anterior shoulder, subacrominal region


PLAN:
Right shoulder - aspiration/injection major joint bursa injection


PROCEDURE:
Injection of Right Shoulder Scapulothoracic Region/Bursa with steroid and anesthetic
Medications: Lidocaine 1%; Marcaine.25%; Dexamethasone.
Right shoulder Scapulothoracic Bursa was injected with 2 cc dexamethasone, 1cc Lidocaine, 1cc
Marcaine. The procedure was tolerated well


11-30-2017, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 11-30-2017 and is
expected to last through 12-30-2017.


12-01-2017, Family First Healthcare- Cedar Park, Progress Note, Theresa Jones, APRN,
FNP-C



                                          Page 31 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 32 of 133 PageID 916


Hyperlipidemia
Essential hypertension
Type 2 diabetes mellitus without complication


PHYSICAL EXAM:
Monofilament testing to feet wnl
Motor strenght normal right and left
Gait normal


12-04-2017, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT


Patient reports continued improvement.
Today is his last visit before he goes out of town and then possibly undergoes surgery on
contralateral shoulder.
Waiting for preauthorization to continue PT on right shoulder after returns from vacation.


Hold therapy pending insurance authorization.


12-14-2017, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT


ROM is WNL, but still causes end range pain associated with the stretch.
Lacks overhead strength necessary to perform work duties. Primary remaining weakness.


Patient reports continued improvement in both ROM and strength, but specifically identifies
overhead press as primary remaining weakness.


12-28-2017, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT, No change


12-29-2017, Orthopedics Associates- Cedar Park, Progress Note, Jay Borick, MD


Left shoulder pain.

                                         Page 32 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 33 of 133 PageID 917


VAS: 5/10.
Taking Motrin as needed.
He notes his right shoulder has worsened over last few weeks.
Today he notes intermittent aching mostly at night. ROM is improving.


PLAN:
Arthroscopic Left Shoulder Sub-Acromial Decompression/Acromioplasty, Glenohumeral
Debridement Open Biceps tenodesis and possible rotator cuff repair
Recommend repeat MR Arthrogram of right shoulder
Awaiting approval to proceed with left shoulder surgery.


12-29-2017, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 12-29-2017 and is
expected to last through 01-29-2018.


01-04-2018, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT


Patient reports continued improvement in strength, but end-ROM when stretching causes pain in
all directions except shoulder ER


01-09-2018, Orthopedic Association- Cedar Park, Progress Note, Jay Borick, MD


Notes his right shoulder is slightly improved. He continues to have some limited ROM and
stiffness. He continues to have pain and weakness in his left shoulder.


01-16-2018, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT, No change


01-18-2018, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT



                                         Page 33 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20               Page 34 of 133 PageID 918


Reports starting to feel less pain with resistance.


01-22-2018, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT, No change


01-30-2018, Orthopedic Association- Cedar Park, PT Re Evaluation, Joel Mietus, PT


Patient reports continued improvement in shoulder strength but reports persistent end-ROM pain.


OBJECTIVE:
AROM (in degrees):
flexion 160
abduction 150
ER 90
IR 56


Strength: Grossly 5/5 for resisted cardinal plane movements and RTC MMT’s except abduction,
infraspinatus and supraspinatus MMT’s both 5-/5


Joint Mobility: Posterior joint capsule mild hypomobility persists, while anterior capsule WNL
and inferior capsule near normal


Scapular Stabilization: WNL SH rhythm; Grossly 4+/5 for MMT’s of interscapular musculature
and serratus anterior


IMPRESSION:
Patient shows objective improvement in all areas.
He demonstrates impairment in area of posterior shoulder capsule hypomobility, limiting IR
ROM.
PLAN:
Recommend continued therapy 1-2 times weekly x 4 weeks



                                           Page 34 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 35 of 133 PageID 919


02-01-2018, Orthopedics Associates- Cedar Park, Progress Note, Jay Borick, MD


Right shoulder is slightly improved. He continues to have some limited ROM and stiffness. Also
comes in for left shoulder pain. Would like to discuss surgery today.


PLAN:
Repeat MRI right shoulder
Continues to have anterior arm pain and weakness.
Return after test.
Awaiting approval to proceed with left shoulder surgery.
Recommend proceed with surgery unless approved for possible rotator cuff repair.
Injection of Right Shoulder Scapulothoracic Region/Bursa with steroid and anesthetic


PROCEDURE:
The right shoulder Scapulothoracic Bursa was injected with 2 cc dexamethasone, 1cc Lidocaine,
1cc Marcaine. The procedure was tolerated well.


02-01-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 02-01-2018 and is
expected to last through 03-01-2018.


02-15-2018, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT, No change


02-15-2018, Austin Radiological Association, MRI Right shoulder WO contrast
Referring: Jay Borick, MD                    Radiologist: Gregory Connor, MD


FINDINGS:
ROTATOR CUFF AND BICEPS TENDONS: There are postsurgical changes in the humeral head
including multiple surgical suture anchor screw tracts along the greater tuberosity and along the

                                         Page 35 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 36 of 133 PageID 920


superior margin of the intertubercular groove consistent with a supraspinatus tendon repair and a
biceps tenodesis. There is persistent articular sided surface irregularity along the undersurface of
the surgically repaired supraspinatus tendon likely representing the residual sequela of partial
tearing. There is a partial interstitial tear of the infraspinatus tendon with fluid signal tracking
along the musculotendinous junction of the infraspinatus. The teres minor and subscapularis
tendons are intact. There is no evidence of muscular atrophy or muscle signal abnormality.
LABRUM: Again, seen is a tear through the superior glenoid labrum (series 103, Image 11)
compatible with a SLAP type II tear. The remainder of the glenoid labrum is intact.
SUBACROMIAL AND SUBDELTOID BURSA: Normal.
ACROMIOCLAVICULAR JOINT: There is minimal degenerative arthrosis of the
acromioclavicular joint. The acromion is type in morphology.
OSSEOUS STRUCTURES: Aside from the minimal degenerative changes at the
acromioclavicular joint and the postsurgical changes in the proximal humerus, there are no
additional foci of marrow signal abnormality.
GLENOHUMERAL JOINT: Normal. No significant glenohumeral joint effusion.
SOFT TISSUES: Normal.


IMPRESSION:
1. Postsurgical sequela of interval rotator cuff repair and biceps tenodesis, new since
    07/14/2017. Residual articular-sided surface irregularity of the surgically repaired
    supraspinatus tendon without a recurrent full-thickness tear.
2. Partial interstitial tear of the infraspinatus tendon.
3. SLAP type II tear of the superior glenoid labrum, unchanged since 07/14/2017.
4. Minimal degenerative arthrosis of the acromioclavicular joint.


02-19-2018, Orthopedics Associates- Cedar Park, Progress Note, Jay Borick, MD


Right shoulder slightly improved.
Continues to have limited ROM and stiffness.


Right Shoulder MRI dated 02-15-2018 reviewed.

                                            Page 36 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 37 of 133 PageID 921




PLAN:
It is not recommended to proceed with surgery unless it is approved for possible rotator cuff
repair.
f/u 4 weeks
Consider cortisone injection if shoulder pain does not improve with Physical Therapy


02-19-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 02-19-2018 and is
expected to last through 03-19-2018.


02-23-2018, Orthopedic Association- Cedar Park, Joel Mietus, PT


Patient reports satisfaction with ROM, but persistent pain with elevation and ER. Completes
exercises today without pain.


03-12-2018, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT


Patient’s ROM most limited in IR.
ROM good into flexion but patient experiences sharp pain bringing it back down into extension.
Strengthening on OH motions is limited by pain.


03-15-2018, Orthopedics Associates- Cedar Park, Progress Note, Jay Borick, MD


Further evaluation of right shoulder pain. Since last visit, he notes improvements. Intermittent
sharp pain with certain movements.
VAS: 6/10
Mild limited ROM and stiffness.



                                          Page 37 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 38 of 133 PageID 922


PLAN:
Recommended to proceed with surgery unless it is approved for possible rotator cuff repair.
Right shoulder injection


PROCEDURE:
Right shoulder sub-acromial space was injected with2 cc dexamethasone, 4cc Lidocaine, 4cc
Marcaine.
The procedure was tolerated well.


03-15-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 03-15-2018 and is
expected to last through 04-15-2018.


03-26-2018, Orthopedic Association- Cedar Park, PT, Joel Mietus, PT, No change


04-05-2018, Orthopedics Associates- Cedar Park, Progress Note, Jay Borick, MD


Right shoulder injection provided temporary relief.
VAS: 3/10. He continues to have some mild limited ROM and stiffness. Notes no changes or
improvements to his left shoulder.
Left shoulder VAS: 7/10.
He notes he has been approved for left shoulder arthroscopy.


PLAN:
Will re-request for authorization to proceed with left shoulder arthroscopy with likely
glenohumeral debridement, subacromial decompression/acromioplasty, and open biceps
tenodesis, with possible rotator cuff repair if tear is noted at time of surgery.


04-05-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD

                                           Page 38 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 39 of 133 PageID 923




The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 04-05-2018 and is
expected to last through 05-05-2018.


05-04-2018, Peer Review, Kenneth Ford, MD #2


Opined that Mr. Moore still was in the rehabilitation portion of his recovery from right shoulder
surgery and was pending left shoulder surgery and it was not possible to determine disability at
this time until recovery and the approved/pending left shoulder surgery were completed. Dr.
Ford further opined that the extent of injury was limited to the traumatic traction injury to the
bilateral upper extremities during his fall at work resulting in a right shoulder labral tear, small
full-thickness tear of the right supraspinatus tendon, and medial subluxation of the right and left
biceps tendons. The conditions unrelated to the accident included bilateral biceps tendinopathy,
right infraspinatus tendinopathy, left supraspinatus tendinopathy, diabetes, and hypertension.


07-10-2018, Orthopedics Associates, PT, Jay Borick, MD


Patient reports today will be his last visit. Pain persists


IMPRESSION:
Patient has functional ROM and strength but cannot seem to resolve pain complaints. He is
independent with HEP.


OBJECTIVE:
AROM and Strength grossly WFL


PLAN:
Discharge patient from PT with HEP.
Patient has functional ROM and strength but cannot seem to resolve pain complaints. He is
independent with HEP.

                                            Page 39 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 40 of 133 PageID 924




07-11-2018, Designated Doctor Examination, Initial Examination, Daniel Lerma, DC #1


Opined that in addition to the compensable injuries of right shoulder labral tear (SLAP tear),
small full thickness tear of the right supraspinatus tendon, and medial subluxation of the right
and left biceps tendons, the additional claimed diagnoses of right shoulder impingement, left
rotator cuff tear, bilateral biceps tendinopathy, and bilateral infraspinatus tendinopathy were also
compensable since the compensable injuries were substantial factors in bringing about these
additional claimed diagnoses/conditions and without it the additional diagnoses/conditions would
not have occurred.


Has undergone two Right shoulder and one Left shoulder surgeries and received two injections
to the right shoulder.


DWC-68 completed opining the injury extended to include right shoulder impingement, left
shoulder rotator cuff tear, bilateral biceps tendinopathy, right infraspinatus tendinopathy, and left
supraspinatus tendinopathy.


07-16-2018, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C (Cough)


07-27-2018, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


Right shoulder has slightly improved. He still notes discomfort in anterior arm with most
activities and weakness with supination, such as while turning a screwdriver. Taking oxycontin
as needed.


CHANGES TO OBJECTIVE:
RIGHT SHOULDER:
Hypotonia on the right involving only the proximal musculature of the upper extremity.
Hypotonia of long head biceps



                                          Page 40 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 41 of 133 PageID 925


PLAN:
scheduled surgery left shoulder arthroscopy with likely glenohumeral debridement, subacromial
decompression/acromioplasty, and open biceps tenodesis, with possible rotator cuff repair if tear
is noted at time of surgery.


07-27-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 07-27-2018 and is
expected to last through 08-27-2018.


08-16-2018, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


RIGHT SHOULDER VAS: 4-9/10
RIGHT SHOULDER VAS: 5/10
Not doing physical therapy at this time.


PLAN:
scheduled surgery left shoulder arthroscopy with likely glenohumeral debridement, subacromial
decompression/acromioplasty, and open biceps tenodesis, with possible rotator cuff repair if tear
is noted at time of surgery.
May consider obtaining new MRI to determine if further damage to rotator cuff tendons has
occurred due to subluxing biceps tendon


08-16-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 08-16-2018 and is
expected to last through 09-16-2018.


08-31-2018, Cedar Park Regional Medical Center, Diagnoses / Procedures Validation

                                           Page 41 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 42 of 133 PageID 926




PRINCIPAL DIAGNOSIS
Encounter for Preprocedural Cardiovascular Ex


SECONDARY DIAGNOSES
Impingement syndrome of left shoulder
Unspecified injury of muscle, fascia and tendon


09-05-2018, Cedar Park Regional Medical Center, Operative Report, Jay Borick, MD


PREOPERATIVE DIAGNOSIS:
Left shoulder biceps tendinitis and subluxation of biceps tendon and impingement syndrome.


POSTOPERATIVE DIAGNOSIS:
Left shoulder biceps tendinitis and subluxation of biceps tendon and impingement syndrome.


PROCEDURES:
Left shoulder arthroscopy with limited glenohumeral debridement, subacromial decompression
and acromioplasty, and open biceps tenodesis.


No complications.


09-18-2018, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


1st post op evaluation of left shoulder arthroscopy performed on 9/5/18. Since his surgery, he
notes slow improvements.
VAS: 7/10 aching with certain movements, and 2/10 at rest. Taking Percocet as needed.
He is not doing physical therapy at this time.


PLAN:
Wean - left shoulder sling

                                          Page 42 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 43 of 133 PageID 927


Initiate physical therapy for gentle ROM left shoulder only. Limit elbow PT
f/u 4 weeks
Can begin elbow/biceps PT in 4-6 weeks.


09-18-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 09-18-2018 and is
expected to last through 10-18-2018.


10-04-2018, Orthopedics Associates – Cedar Park, Initial Evaluation, Kathleen Felder, PT,
MS


L shoulder s/p L shld SAD, Acromioplasty, and Biceps Tenodesis on 9/5/18. He sustained a R
shld massive RC tear that he had repaired on 9/11/17 but the patient reports that the recovery was
not 100% effective.
Reports some tingling in the hand when he is asleep. Only using ibuprofen at this time


OBJECTIVE:
Max pain = 9/10
wearing L shld sling


Shld AROM: (L/R in deg)
s/p R shld RCR 2017
Flex NT / 144
Ext NT / 56
ABD NT / 112
IR NT / 23
ER NT / 69
Fxn’l IR NT / L2



                                         Page 43 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20               Page 44 of 133 PageID 928


L Shld PROM: (in deg)
Flex 90
ABD 90
IR 52
ER 20


Shld MMT: (L/R)
Flex NT / 4
Ext NT / 4+
ABD NT / 4
IRNT/5-
ER NT / 4+
Biceps NT / 4+


TTP over the incisions, biceps long head
mod tight GH capsule, mod tight incisions


QuickDASH: 77.27% Disability Score
QuickDASH Work Module: 100% Disability Score


PLAN:
will be seen 1-2x/week x 8 weeks


10-16-2018, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


LEFT SHOULDER
left shoulder arthroscopy performed on 9/5/18. Since his surgery, he notes some improvements.
He notes a pulling ache when not wearing his brace. Pain is intermittent and mild discomfort
after activity.


OBJECTIVE:

                                           Page 44 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20               Page 45 of 133 PageID 929


LEFT SHOULDER
ROM mildly limited
biceps +4/5
elbow flexors +4/5
forearm supinators +4/5


PLAN:
Wean - left shoulder sling.
Initiate physical therapy for gentle ROM left shoulder. Can advance light elbow strengthening in
2 weeks.
F/U 2 WEEKS


10-16-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 10-16-2018 and is
expected to last through 11-16-2018.


10-30-2018, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS, No
change


11-01-2018, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS, No
change


11-08-2018, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS, No
change


11-13-2018, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


post op evaluation of left shoulder arthroscopy performed on 9/5/18.



                                        Page 45 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20               Page 46 of 133 PageID 930


PLAN:
f/u 4 weeks
can consider evaluation of right shoulder at next visit if OK with Work Comp.


11-13-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 11-13-2018 and is
expected to last through 02-13-2018.


11-13-2018, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


LEFT SHOULDER
Saw the MD today and he is pleased with the current progress. Told him to back off of the
elliptical training for so long.


11-15-2018, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


Feeling good today.


11-28-2018, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


LEFT SHOULDER
Patient had to go out of town recently for a funeral


11-29-2018, Cedar Park Regional Medical Center, ED Department, Kari Kulp, md


01:06
Presents to ED via POV with complaints of Vomiting, Diarrhea.
The patient presents today with generalized abdominal pain, nausea, vomiting, and diarrhea. His
symptoms started around 4:00 p.m. and have progressively worsened. The pain started with

                                          Page 46 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 47 of 133 PageID 931


generalized abdominal cramping and tightness. He was feeling nauseated all day. He had 3
episodes of a small amount of very watery stool since this evening. He then had vomiting just
prior to arrival. He denies fever, chills, or sick contacts. His last meal was a sandwich from a
restaurant last night. Has a prior history of hernia repair surgery. He has no other symptoms or
complaints at this time. He took ibuprofen at home without relief, and a medication for irritable
bowel from Peru.


ROS
01:08
MS/Extremity: Negative for injury and deformity.
Neuro: Negative for headache, weakness, numbness, and tingling.
Abdomen/GI: Positive for abdominal pain, nausea, vomiting, diarrhea, abdominal cramps.


EXAM:
MS/ Extremity: No acute injury or deformity.
Neuro: Awake and alert, GCS 15, oriented to person, place, time, and situation.
Motor strength 5/5 in all extremities. Sensory grossly intact.
Mild abdominal tenderness, in all quadrants.


01:09
DIAGNOSIS: Infectious gastroenteritis and colitis, unspecified


ED COURSE:
Patient with generalized abdominal discomfort, so so with nausea, vomiting, and diarrhea. He is
feeling much better here after intravenous fluids, the Zofran, Toradol, and Levsin. He has had no
further episodes of vomiting or diarrhea here. His lab work is unremarkable aside from a mild
leukocytosis. His Computed Tomography scan is most consistent with gastroenteritis. He is
nontoxic, well-appearing, in no distress. I do not suspect acute surgical process or serious
infection at this time. He is stable for discharge with symptomatic treatment for presumed viral
gastroenteritis, strict return precautions, and outpatient follow-up.



                                           Page 47 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 48 of 133 PageID 932


01:15 Discharged to Home.


Prescriptions for Zofran and Bentyl 20 mg
Follow up: Private Physician; When: As needed;


11:36 PM        CT-ABD PELVIS DYE, Radiologist: Michael Gunlock, MD


ABDOMEN AND PELVIS:
LUNGS: The lung bases are clear.
LIVER: Hypodense, consistent with fatty infiltration. No radiopaque
calculi are seen in the gallbladder.
SPLEEN: Normal.
PANCREAS: Normal.
ADRENAL GLANDS: Normal.
KIDNEYS: Unremarkable.
GI TRACT: Fluid-filled nondilated small bowel. Scattered colonic
diverticula without evidence for diverticulitis. No bowel wall
thickening or evidence for obstruction. The appendix is normal.
surgical clips in the lower abdomen are incidentally noted.
AORTA / IVC: The aorta and IVC are normal in caliber.
PROSTATE: The prostate gland and seminal vesicles are unremarkable.
URINARY BLADDER: Normal.
OTHER FINDINGS: None.
LYMPH NODES: Normal.
OSSEOUS STRUCTURES AND SOFT TISSUES: Normal.


IMPRESSION:
Fluid-filled nondilated small bowel is nonspecific though can be seen
with gastroenteritis in the proper clinical setting.


11/30

                                            Page 48 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 49 of 133 PageID 933


01:41
Discharged to home ambulatory, with significant other.
Discharge Assessment: Patient awake, alert and oriented x 3. No cognitive and/or functional
deficits noted.


01:43
Patient left the ED.


11-30-2018, Cedar Park Regional Medical Center, Diagnoses / Procedures Validation


PRINCIPAL DIAGNOSIS
Infectious Gastroenteritis and Colitis, Unspe


SECONDARY DIAGNOSES
Essential (primary) hypertension
Allergy status to other antibiotic agents sta
Allergy status to penicillin


12-02-2018 through 12-03-2018 (2 visits)
Orthopedics Associates - Cedar Park, PT, Kathleen Felder, PT, MS, No change


12-05-2018, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


LEFT SHOULDER
Feeling pretty good lately but still has general soreness and ache. Hoping the doc can redo the R
shoulder


REASSESSMENT:
Max pain = 5/10, less often (was 9/10)


L Shld AROM: (prev/current in deg)

                                           Page 49 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 50 of 133 PageID 934


Flex NT / 136 (was 144)
Ext NT / 56 (same)
ABD NT / 118 (was 112)
IR NT/45* (was 23)
ER NT / 83 (was 69(
Fxn’l IR NT / T12


L Shld MMT: (prev/eurrent)
Flex NT / 4- (was 4)
Ext NT / 4 (was 4+)
ABD NT / 4- (was 4)
IR NT/ 4 (was 5-)
ER NT / 4 (was 4+)
Biceps NT / 4 (was 4+)


skilled therapy 1-2x/week x 8 week


12-11-2018, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


post op evaluation of left shoulder arthroscopy with open sub pectoral biceps tenodesis
performed on 9/5/18.


Patient is 1.5 year s/p right shoulder rotator cuff repair with open supra pectoral biceps tenodesis.
Patient continues to complain of significant anterior arm pain and weakness with elbow flexion
and forearm supination. Muscular defect consistent with failed biceps tenodesis observed and has
been present since a few months following his initial surgery. Pain currently limits the use of his
right arm.


CHANGES TO OBJECTIVE:
RIGHT SHOULDER:
(+) Yergason

                                          Page 50 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 51 of 133 PageID 935




RIGHT SHOULDER
Open Repair/Revision of Failed Biceps Tenodesis Right Ann. Comments: Due to continued pain,
weakness, and obvious muscular defect on anterior arm c/w failed supra pectoral biceps
tenodesis, we will request authorization to proceed with open repair/revision with infra-pectoral
proximal biceps tenodesis of right arm.


12-11-2018, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 12-11-2018 and is
expected to last through 01-11-2019.


12-20-2018 through 12-21-2018 (2 visits)
Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS, No change


12-28-2018, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


LEFT SHOULDER
IMPRESSION:
Added more scapular stability exercises with moderate fatigue and VCs required to correct
postural mechanics. Pt demonstrates improved AROM, but has discomfort with IR. He will be
receiving sx on his R shoulder January 24th


01-03-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS, No
change


01-08-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


IMPRESSION:
Doing well but still has the "catch" with the lateral raise.

                                           Page 51 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 52 of 133 PageID 936




01-15-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


LEFT SHOULDER
Patient saw the MD and they have scheduled the R shld surgery for next week. Patient expresses
apprehension about trying to attain full function with it post-op. In regard to the L shld, MD is
pleased and says that the mild popping will be reduced with time and therapy.


01-15-2019, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


Pain in front of right arm currently limits the use of his right arm.


COMMENTS:
Due to continued pain, weakness, and obvious muscular defect on anterior arm c/w failed supra
pectoral biceps tenodesis, we will proceed with open repair/revision with infra-pectoral proximal
biceps tenodesis of right arm


01-15-2019, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 01-15-2019 and is
expected to last through 02-15-2019.


01-18-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


LEFT SHOULDER
Doing well with only c/o the lateral raise grinding
Pt demonstrates improved AROM, but has discomfort with IR
He will be receiving sx on his R shoulder January 24th.


01-21-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS

                                           Page 52 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 53 of 133 PageID 937




LEFT SHOULDER
Reports that today will be a shortened appointment due to his mother-in-law having a heart
attack and he needing to get his wife to the airport. He is unable to reschedule because of the
anticipated R shld surgery in a few days.


Patient has made recent progress in both strength and mobility of the L shoulder complex. He
has demonstrated progress in functional activities as well. At this time, the greatest deficit has
been a recently progressing localized pain and popping/catching during lateral elevation. It is
also important to notate that the patient is anticipating a revision to the R shoulder from his
original surgery in 2017 from the same work-related accident.


REASSESSMENT:
Max pain = 5/10, primarily with lateral elevation


L Shld AROM: (prev/current in deg)
Flex 155 (was 136)
Ext 68 (was 56)
ABD 120 (was 118)
IR 56* (was 45)
ER 88 (was 83)
Fxn’l IR IA-5* (was T12)


L Shld MMT: (prev/current)
Flex 4- / 4- to 4
Ext 4 / 4+
ABD 4-/4- to 4
IR4/4+
ER4/4
Biceps 4 / 4+



                                            Page 53 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 54 of 133 PageID 938


QuickDASH: 61.36% Disability / 43.18% Disability (was 77.27%)
QuickDASH Work Module: 75% Disability / 75% Disability (was 100%)


01-23-2019, Cedar Park Regional Medical Center, Operative Report, Jay Borick, MD


PREOPERATIVE DIAGNOSIS:
Right arm pain and chronic rupture of long head right biceps tendon.


POSTOPERATIVE DIAGNOSIS:
Right arm pain and chronic rupture of long head right biceps tendon.


PROCEDURES:
Unlisted procedure including open exploration of shoulder and anterior right upper arm including
release of fascia, adhesions, and scar tissue. (Open Exploration of Deep Muscle/Fascia Shoulder
and Arm, Release of Fascia and Adhesions/Scar tissue. No biceps tenodesis)


No complications


01-28-2019, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


post op evaluation of left shoulder arthroscopy with open sub pectoral biceps tenodesis
performed on 9/5/18.


PLAN:
Wean - left shoulder sling
f/u 1 week
Remove sutures at next visit


01-28-2019, Texas Worker’s Compensation Work Status Report, Jay Borick, MD




                                         Page 54 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 55 of 133 PageID 939


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 01-28-2019 and is
expected to last through 02-28-2019.


02-05-2019, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


Post op evaluation of right arm open repair performed on 1/23/19. Since his previous visit, he
notes some improvements. He notes some mild soreness and aching with certain movements. He
is attending physical therapy weekly. Taking ibuprofen as needed.


OBJECTIVE
Elbow and forearm: full ROM, sensation normal


PLAN:
Work Status: unable to work.
Follow-up: in 4 weeks.


02-05-2019, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 02-05-2019 and is
expected to last through 03-05-2019.


02-05-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


R shoulder s/p R shld Biceps Tendon Rupture, Exploration and Debridement on 1/23/19.
The recent surgery on the R shoulder was an attempt at a biceps tenodesis but the MD stated that
the tendon was unable to be retrieved so the surgery became more of an exploratory and
debridement of scar adhesions. He wore the sling x 2 weeks. He got the stitches out today. He
reports that there are no current post-operative restrictions. Occasional use of ibuprofen. Denies
N/T.

                                          Page 55 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 56 of 133 PageID 940


Max pain = 6/10 Was 5/10)


OBJECTIVE:
REASSESSMENT:
Shld AROM: (L/R in deg)


LUE being treated as well
Flex 113 (was 155)
Ext 49 (was 68)
ABD 116 (was 120)
IR 19 (was 56)
ER 66 (was 88)


L1 Shld MMT: (L/R)
Flex 4- to 4 / 3+
Ext 4+ / 4-
ABD 4- to 4 / 3+
IR 4+/4-
ER 4/4-
Biceps 4+ / 4-


QuickDASH: 47.73% Disability (was 61.36%)


02-12-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


Doing well in the L shld but eager to get the R shld going as well. Still has the painful pop in the
L shoulder with Abduction.


02-19-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


Reports general achiness and cramping in the R shoulder.

                                          Page 56 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 57 of 133 PageID 941




LEFT ARM/SHOULDER:
Biggest frustration is the continued pain with the lateral raise at the distal acromion


02-21-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


Feels like there is more mobility in the R shoulder but there is general cramping throughout the
whole R upper arm.
Thinks that the L shoulder is now the "worst shoulder" due to the painful pop and catch with
lateral raises


02-26-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


The R shoulder feels like it is doing a lot better than the L shoulder at this point. There is less
painful ROM and progression in the strength


02-28-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


LEFT SHOULDER:
Continue to have pain and popping with L shld during Abduction midrange. Will address with
the MD this week.


RIGHT SHOULDER:
R shld seems to be progressing well considering the extensive and recent history on it. Pleased
with the current progress.


02-28-2019, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


RIGHT ARM PAIN
LEFT SHOULDER PAIN



                                           Page 57 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                     Page 58 of 133 PageID 942


post op evaluation of right arm open repair performed on 1/23/19. He notes ROM and pain is
improving.


He notes he has continued clicking to his left shoulder. It is mainly in superior shoulder and
worsened with internal and external rotation with shoulder abducted.


VAS: 5/10


PLAN:
RX MEDROL
Work Status: unable to work
Repeat MRI of left shoulder


02-28-2019, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 02-28-2019 and is
expected to last through 03-28-2019.


03-06-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS, No
change


03-06-2019, Orthopedics Associates of Central Texas, MRI Left Shoulder WO contrast
Referring: Jay Borick, MD                       Radiologist: Gregory Conner, MD


FINDINGS:
ROTATOR CUFF AND BICEPS TENDONS: The intra-articular biceps tendon is not seen and
there is a surgical screw tract in the proximal left humerus at the base of the intertubercular
groove consistent with prior biceps tenodesis. There is a focal bursal sided partial tear of the
anterior insertional fibers of the supraspinatus tendon at their insertion on the greater tuberosity
(series 103, image 15). There is a partial interstitial tear of the superior insertional fibers of the

                                            Page 58 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                     Page 59 of 133 PageID 943


subscapularis. The infraspinatus and teres minor tendons are intact. There is no evidence of
muscular atrophy or muscle signal abnormality.


LABRUM: The superior glenoid labrum is tom compatible with a SLAP type II tear (series 103,
images 9-10). The remainder of the glenoid labrum is intact.


SUBACROMIAL AND SUBDELTOID BURS A: Normal ACROMIOCLAVICULAR JOINT:
There is minimal degenerative arthrosis of the acromioclavicular join. The acromion is type Il in
morphology.


OSSEOUS STRUCTURES: Aside from the minimal degenerative changes at the
acromioclavicular joint, there are no additional foci of marrow signal abnormality.


GLENOHUMERAL JOINT: Normal. No significant glenohumeral joint effusion SOFT
TISSUES: Normal


IMPRESSION:
1. Focal bursal sided partial tear of the anterior insertional fibers of the supraspinatus tendon.
2. Partial interstitial tear of the superior insertional fibers of the subscapular.
3. Postsurgical sequela of prior biceps tenodesis.
4. SLAP type II tear of the superior glenoid labrum


03-08-2019, Orthopedics Associates – Cedar Park, PT, Kathleen Felder, PT, MS


Reports that the MD wants to possibly refer to a shoulder specialist for the L shld.
Patient reported less popping after the manual treatment but still tender when it did pop,
specifically with the lateral raises.
Doing well with the R shoulder. Feeling stronger but notes some cramping.
Good strength is seen but there is a brief pain associated with the muscle contraction.


VAS: 6/10

                                            Page 59 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 60 of 133 PageID 944




03-08-2019, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD


post op evaluation of right arm open repair performed on 1/23/19.


CHANGES TO OBJECTIVE:
RIGHT SHOULDER:
(+) Yergason, RIGHT


RIGHT ELBOW AND FOREARM:
elbow flexors +4/5
Pain with manual resistance - mild-moderate
forearm supinator’s +4/5.
Pain with manual resistance - mild-moderate


PROCEDURE:
Injection of Left Shoulder Sub-Acromial Space with steroid and anesthetic
Medications: Lidocaine 1%; Marcaine .25%; Dexamethasone
Procedure: Left shoulder sub-acromial space was injected with 2 cc dexamethasone, 4cc
Lidocaine, 4cc Marcaine. The procedure was tolerated well.


PLAN:
Referral to Ben Zzerlip, MD (Ortho shoulder specialist) to evaluate and treat with possible
rotator cuff repair, possible SLAP repair.
f/u as needed


COMMENTS:
Immediate pain relief following today’s sub acromial cortisone/lidocaine injection, lead me to
feel that symptomatic clicking is due to bursal sided cuff tear, not noted at previous surgery and
not due to Superior labral tear. Also noting biceps is no longer attached to labrum following



                                             Page 60 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 61 of 133 PageID 945


tenodesis. Either Dr. Szerlip or myself can consider cuff repair following consultation with Dr.
Szerlip.


03-08-2019, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
prevent and continues to prevent the employee from returning to work as of 03-08-2019 and is
expected to last through 04-08-2019.


03-14-2019, Orthopaedics Associates of Central Texas, Progress Note, Ben Szerlip, MD


Patient comes in today for pain in his left shoulder.
VAS: 6/10.
It is mainly in superior shoulder and worsened with internal and external rotation with shoulder
abducted


EXAMINATION:
Left shoulder:
anterior arm, shoulder superior shoulder and subacrominal region tenderness
Crepitation: humeral.
(-) orthopedic tests


MRI left shoulder dated 03-06-2019 reviewed.


IMPRESSION:
left shoulder pain secondary to impingement/scapular dyskinesis, bursitis,
partial cuff tear, slap tear


DIAGNOSIS:
Impingement syndrome of left shoulder
Pain in left shoulder

                                          Page 61 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 62 of 133 PageID 946


Sprain of left rotator cuff capsule,
Strain of other muscles, fascia and tendons at shoulder and upper arm level, left arm


PLAN:
Continue present treatment plan.
Continue with current medications
Upper Extremity Restrictions: Limit lift/push/pull to 10 pounds.
F/U 8 weeks


03-14-2019, Orthopedics Associates - Cedar Park, PT, Kathleen Felder, PT, MS/Jay
Borick, MD


Saw the specialist MD today and he has a tear in the L RC tendon. The shoulder specialist does
not want to perform surgery at this time and has suggested that he perform a round of therapy at
a different location, hoping that a different set of eyes may have a different approach to
treatment. The specialist has also approved a 15 lb. weight limit to the L shoulder.


Compared to the L shoulder, the R shoulder is doing fairly well but still cramps easily and has
moderate fatigue with increased activity.


REASSESSMENT:
Max pain = 7/10, primarily with lateral elevation; significant report of painful grinding, popping
and clicking with elevation


QuickDASH: 43.18% Disability (was 47.73%)


PLAN:
Discharge skilled therapy to the L shoulder at this location at this time. He is anticipated to
continue treatment at a different PT location and company


03-14-2019, Orthopedics Associates – Cedar Park, Progress Note, Jay Borick, MD

                                            Page 62 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 63 of 133 PageID 947




Saw the specialist MD today and he has a tear in the L RC tendon. The shoulder specialist does
not want to perform surgery at this time and has suggested that he perform a round of therapy at
a different location, hoping that a different set of eyes may have a different approach to
treatment. The specialist has also approved a 15lb weight limit to the L shoulder.


LEFT SHOULDER VAS: 6/10
mainly in superior shoulder, and worsened with internal and external rotation with shoulder
abducted


MRI done in office on 3/6/2019 reviewed.


PLAN:
Upper Extremity Restrictions: Limit lift/push/pull to 10 pounds.
Patient to avoid aggravating activities, and restrictions of no lifting, pushing, or pulling over 10-
151bs.
Schedule Follow-up: in 8 weeks and as needed


03-14-2019, Texas Worker’s Compensation Work Status Report, Jay Borick, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
allow the employee to return to work as of 03-14-2019 with restrictions that are expected to last
through 05-15-2019.


No restrictions listed.


03-15-2019, Texas Worker’s Compensation Work Status Report, Jay Borick, MD
The injured employee’s medical condition resulting from the worker’s compensation injury will
allow the employee to return to work as of 03-16-2019 with restrictions that are expected to last
through 05-16-2019.



                                           Page 63 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 64 of 133 PageID 948


RESTRICTIONS:
Can only do desk work for next 8 weeks


03-18-2019, Orthopedics Associates- Cedar Park, Progress Note, Dr. Ben Szerlip, DO


Left shoulder VAS: 6/10


He is present to have his restrictions updated as he cannot work with his shoulder and he states
his work is trying to have him operate heavy machinery which is outside of his restrictions.


Upper Extremity Restrictions: Limit lift/push/pull to 10 pounds.
f/u 8 weeks and as needed.


03-18-2019, Orthopedics Associates - Cedar Park, PT, Kathleen Felder, PT, MS/Jay
Borick, MD


DISCHARGE SKILLED THERAPY FOR THE RIGHT SHOULDER.
Patient has progressed well and met all expected therapeutic goals.
remains limited in overall function in the R shoulder. He is appropriate for D/C from skilled
therapy at this time.


VAS: 6/10 max pain


03-20-2019, Texas Physical Therapy Specialists, Evaluation Visit Note, Scott Cartwright,
PT, DPT


B: 6/10 W: 9/10
AGG: Raising and rotating the shoulder inwards


Pt denies any b/b, saddle paresthesia, stark weakness



                                         Page 64 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 65 of 133 PageID 949


Patient has a complicated surgical hx resulting from a fall at work approximately 30 feet while
on a 300-foot wind turbine. He states his safety cable functioned improperly, but finally engaged
after falling 30 feet. While falling, patient suffered injuries to both shoulders while trying to save
himself.


Patient states a recent MRI was inconclusive for damage to the RC
Patient has large amounts of pain and tenderness in abduction and internal rotation of the
shoulder


EXAMINATION:
ROM restricted


MMT
                                   Left                              Right
 Flexion                           115* (4-/5)                       160* (4+/5)
 Abduction                         85* (4-/5)                        145*(4+/5)
 IR:                               45* (4/5)                         65*(4+/5)
 ER:                               55* (4-/5)                        65* (4+/5)


(+) empty can, left


Presents with signs and sx's of L shoulder impingement syndrome with sprain of left RC capsule,
and pain. Impairments include large amounts of decreased ROM, decreased MMT


DIAGNOSIS:
Pain in left shoulder
Impingement syndrome of left shoulder


TREATMENT PLAN:
2 x week x 6 weeks



                                           Page 65 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 66 of 133 PageID 950


03-28-2019, Texas Physical Therapy Specialists, Follow up Visit Note, Benjamin T. Menke,
PT, OPT, OCS


pt wants surgery badly; he does not want to be here; he's very frustrated that Dr. Szerlip
recommended another 6wks of PT after doing it for 6mos with a worsening of his status in
response to PT; he has a f/u with Szerlip next Mon 4/1


Pt agreed to contact us after his visit with Szerlip on Mon 4/1 to determine if further PT was
indicated, or if he plans to do another surgery and come here for PT post-op


EXAMINATION COMMENTS:
L shoulder AROM (resting pain = severe)
flex 50 deg with severe pain
abd 35 deg with severe pain
ER0* abd 0 deg with severe pain
L shoulder pain eased immed with PT supporting his upper arm like a sling would


TREATMENT PLAN:
3 x week x 2 months


04-01-2019, Texas Physical Therapy Specialists, Re Evaluation Note, Benjamin T. Menke,
PT, OPT, OCS


Reports that surgeon convinced him to re-commit to PT here; plans to f/u with surgeon in approx
2mos, after this trial




EXAMINATION
Shoulder Overhead AROM (deg)
Flex .... L 70 with mod pn, R 120 with mild pn
Abd .... L 60 with sev pn, R 120 with mod pn

                                          Page 66 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 67 of 133 PageID 951




Shoulder Overhead PROM (deg)
Flex .... (L) 110 (after supine cane flex= 130)


Rotational PROM (deg)
ER-0*abd .... (L) 50 with pn
ER-45*abd .... (L) 60 with pn ....... (R) 80
ER-90*abd .... (L) not tested ....... (R) 100
IR-90*abd .... (L) not tested ...... (R) 35


shoulder MMT <3/5 all cardinal planes: flext, ext, IR, ER
elbow MMT
flex R 4-/5 with FA supinated with mod pn; 4+/5 with FA neutral, L 4/5


Cervical AROM (resting neck pn 5/10)
SB .... R 75% L UT 'tight', L SB 90% with R neck 'pain', non-irr
Rot .... L 55 with 5/10, R 60 with 6/10
joint mobility: hypomobile mid-lower CS upslopes and lateral glides, L more than R


04-01-2019, Orthopaedics Associates of Central Texas – Cedar Park, Progress Note, Ben
Szeflip, DO


Patient comes in today for pain in his left shoulder. Pain is progressively worsening since his last
visit.
VAS: 6-7/10
ROM is much worse and he barely able to lift the arm. Patient may be developing early
symptoms of adhesive capsulitis.
Previous injection dated 03-08-2019.


Patient to be off work at this time due to lifting restrictions.



                                              Page 67 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 68 of 133 PageID 952


F/U 8 weeks
RX Tylenol #3


04-01-2019, Texas Worker’s Compensation Work Status Report, Benjamin Szerlip, DP


The injured employee’s medical condition resulting from the worker’s compensation injury has
prevented and still continues to prevent the employee from returning to work as of 04-01-2019
and is expected to last through 06-01-2019.


04-03-2019, Texas Physical Therapy Specialists, No change, Benjamin T. Menke, PT, DPT,
OCS, No change


04-05-2019, Texas Physical Therapy Specialists, Follow up Visit Note, Benjamin T. Menke,
PT, DPT, OCS


neck felt great after last visit for the rest of the day; would like to receive the thrust ma nip again


EXAMINATION COMMENTS:
cervical AROM
bil rot ~75% with 'tight' neck sx (after MT= 90% with no 'tight')
CS ext 50% with 'tight' neck sx (after MT= 75% with no 'tight')


04-08-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke,
PT, DPT, OCS


neck feels looser for 1-2 days after you pop it here'; if any change since last visit, pt thinks his
shoulder might be slightly worse.


04-10-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke,
PT, DPT, OCS



                                           Page 68 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 69 of 133 PageID 953


L arm does still feel weak/sore, and abd AROM does not feel like it's changing


04-10-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Kathleen Felder, PT,
No change


04-15-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Carrie Heckman,
PTA


Pt stated he was on the elliptical for ~1hr followed by the sauna and "ended up in the hospital"
d/t dehydration; then attended a funeral.
Felt great directly after last visit but felt he was back to "normal" the day after.


04-19-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke,
PT, OPT, OCS


EXAMINATION COMMENTS:
manual cervical traction (+) for relief of L anterior upper arm pain
cervical retraction repro'd L anterior shoulder pain; improved with addition of manual traction
during this movement-right after CS ma nip, pt was able to retract further without UE sx's


04-22-2019 through 05-03-2019 (4 visits)
Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke, PT, OPT,
OCS, no change


05-07-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke,
PT, OPT, OCS


pt excitedly reported that using cryotherapy more frequently and for longer duration than he
usually does seemed to correlate with dec'd popping of L shoulder; not sure if it improved his
pain as well, but he's glad something improved noticeably between visits



                                            Page 69 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 70 of 133 PageID 954


ASSESSMENT:
improved L shoulder pain-free AROM during cervical L SB consistent with brachiaI plexopathy
contributing to his sx's, so pt progress still very slow, likely related to the involvement of chronic
neurogenic pain


05-08-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke,
PT, OPT, OCS, No change


05-10-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke,
PT, OPT, OCS


VAS: 6-7 /10


05-13-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Jan Jurado, PT,
DPT


VAS: 6/10


05-15-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke,
PT, DPT, OCS


VAS: 7 /10.


05-16-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke,
PT, DPT, OCS


Pt also reports having some "phantom" shooting pain that comes on sometimes when shoulder is
at rest.


EXAMINATION COMMENTS:
lower CS lateral glide to R improved slightly right after mid-CS upslope manips

                                           Page 70 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 71 of 133 PageID 955




05-21-2019, Texas Physical Therapy Specialists, Follow Up Visit Note, Benjamin T. Menke,
PT, DPT, OCS, No change


05-24-2019, Texas Physical Therapy Specialists, Re Evaluation Visit, Benjamin T. Menke,
PT, DPT, OCS


Pt states waking up next day w/ severe pain in R neck region and had to have a "buddy" help him
out of bed. Pt mentions receiving a cortisone shot in neck (UT) region from doctor to help
control pain.


L shoulder VAS: 4/10 pain at rest and cont to have shooting "random" pains.
Pt reports not performing home ex's due to the severity of his neck pain.


CT spine does provide temporary relief.


05-28-2019, Texas Physical Therapy Specialists, Follow up Visit Note, Benjamin T. Menke,
PT, DPT, OCS


Pt states he is sleeping better after taking CBD medication.


05-29-2019, Texas Physical Therapy Specialists, Follow up Visit Note, Benjamin T. Menke,
PT, DPT, OCS, No change


05-30-2019, Texas Physical Therapy Specialists, Follow up Visit Note, Benjamin T. Menke,
PT, DPT, OCS


Pt states having a "twitch" in his anterior deltoid after performing his iso's at home today. Pt
states the twitch happened again during iso today during therapy, but c/o no pain. Pt mentions
being ready to see what the doctor says Monday about him having surgery on his shoulder.



                                          Page 71 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 72 of 133 PageID 956


05-31-2019, Texas Physical Therapy Specialists, Follow up Visit Note, Benjamin T. Menke,
PT, DPT, OCS


Will be seeing MD on Monday for consult regarding possible surgery


PLAN
f/u on MD consult


06-03-2019, Texas Physical Therapy Specialists, Discharge Visit Note, Benjamin T. Menke,
PT, DPT, OCS


VAS: 6/10 achiness in shoulders due to being in a car for 14 hours yesterday. Pt reports doctor
has decided that pt will need surgery on his shoulder.


PLAN OF CARE:
No further physical therapy visits are to be scheduled at this time. Discussed and agreed upon
discharge to home exercise program with pt.


06-03-2019, Orthopaedics Associates of Central Texas- Cedar Park, Progress Note, Ben
Szerlip, DO


Follow up evaluation of his left shoulder.
Reports intermittent radiating pain down the lateral aspect of the upper arm. He reports the
clicking in the shoulder is still present but has decreased in severity and frequency.
Decreased his ibuprofen intake and has DC’ed the oxy.


OBJECTIVE:
LEFT SHOULDER:
No palpable defects. No crepitation. Sensation normal. No instability.
+5/5 strength
(+) Hawkin’s

                                          Page 72 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 73 of 133 PageID 957


(+) impingement
Limit lifting (overhead) to 10 pounds


PLAN:
Recommended arthroscopic rotator cuff repair with subacromial decompression, arthroscopic
biceps tenodesis and all associated procedures.
MRI of right shoulder
referral to an orthopedic shoulder specialist
Intake of Tylenol-Codeine.


06-03-2019, Texas Worker’s Compensation Work Status Report, Benjamin Szerlip, DO


The injured employee’s medical condition resulting from the worker’s compensation injury will
allow the employee to return to work as of 06-03-2019 with restrictions which are expected to
last through 08-01-2019.


RESTRICTIONS:
No overhead lifting working in ship.


06-03-2019, Orthopaedics Associates - Cedar Park, Office Visit, Ron MCGaugh, MD


He has been followed by the Ortho docs, and we have not seen him in 2 years. He has had 4
surgeries on his right shoulder and has PT on his left and right shoulder. He wants another
opinion on his left shoulder. He has been on limited duty since the injury.


PHYSICAL EXM:
Left shoulder ROM poor
Gait normal
Sensation intact
Motor strength normal



                                          Page 73 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 74 of 133 PageID 958


DIAGNOSIS:
Derangement of right shoulder joint
Derangement of left shoulder joint


RTC on 07-01-2019


06-03-2019, Texas Worker’s Compensation Work Status Report, Ron McGaugh, MD


The injured employee’s medical condition resulting from the worker’s compensation injury will
allow the employee to return to work as of 06-03-2019 with restrictions which are expected to
last through 07-01-2019.


RESTRICTIONS:
May not carry/lift objects more than 10lbs.


06-04-2019, Texas Physical Therapy Specialists, Plan of Care, Benjamin Menke, PT, OCS,
No change


06-11-2019, Texas Orthopedics Sports and Rehabilitation Associates, Patient Report


CC: left shoulder, neck and arm
VAS: 9/10
Onset 2 months
Cable snapped, fell for 22 feet down a ladder
Reports aching, burning, electric shocks, sharp, throbbing
Catching, locking, popping, weakness, giving away
Pain worse with exercise, lifting, lying in bed, rising from chair


06-11-2019, Texas Orthopedics Sports and Rehabilitation Associates, Progress Note,
Zachariah Logan, MD



                                          Page 74 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 75 of 133 PageID 959


Left shoulder with complaints of pain, popping, catching, locking, giving way, and weakness.
Patient states the problem began approximately 8 months ago. The symptoms began when he fell
off a ladder. Since then, the symptoms are getting worse.
VAS: 9/10
Sharp, aching, throbbing, burning, and electric shock quality. The pain is present constantly. The
symptoms are made worse with exercising/sports, lifting, getting up from a seated position and
lying in bed and is relieved by nothing. He has already received treatment for this problem
which includes medication resulting in marginal improvement. He has had MRI scan images
were performed at ARA


ROS:
DENIES vertigo, chest pain, muscular weakness, incoordination, loss of balance, joint pain, joint
swelling


ADMITS Headaches, Morning stiffness lasting over 30 minutes, Joint Pain or Swelling,
Back/Neck Pain


PHYSCIAL EXAMINATION:
AO, no acute distress
No motor or sensory deficits.
5/5 motor strength
left shoulder include pain with drop arm testing.
Passive range of motion of his shoulder produces crepitus.
There is tenderness to palpation diffusely about his shoulder.


ASSESSMENT:
Left shoulder superior labral anterior-posterior tear and partial rotator cuff tearing


PLAN:
Shoulder Xray, Left (3 views)
recommend that he visit with one of our shoulder specialists.

                                           Page 75 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 76 of 133 PageID 960


has been performing physical therapy for quite some time and is not having much relief from
this.
DWC form


Shoulder Xray, Left (3 views):
X-rays were taken today and reviewed by me which show a button from his biceps tenodesis
surgery. No significant joint space narrowing, or arthritis is seen in the glenohumeral or
acromioclavicular joint. He did have an MRI 03/07/2019 which shows bursal-sided tearing of the
supraspinatus with interstitial tearing in the subscapularis. He also had a type 2 superior labral
anterior-posterior tear on the left side.


06-17-2019, Texas Orthopedics Sports and Rehabilitation Associates PA, Triage Note,
Sherri VanBuskirk


Dr. logan referred Justin to Dr Loeb for his left shoulder injury but Dr Loeb declined. Moved
patient to Dr. John Rodriguez’s schedule for 06/17.


06-17-2019, Texas Orthopedics Sports and Rehabilitation Associates, Progress Note, John
Rodriguez, MD


Left shoulder pain


Date of Onset: 8 MONTHS AGO
Fell 22 feet down a ladder on 6/8/18. Recently re-injured.
completed 8 months of pt. continues to have pain
VAS: 9/10
sharp, burning, throbbing, and aching, constant


MRI OF LEFT SHOULDER dated 03-06-2019 reviewed.


Prior left shoulder RTC repair, biceps tenodesis 9/18

                                            Page 76 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 77 of 133 PageID 961


Injection cortisone in past


ASSOCIATED SIGNS AND SYMPTOMS:
locking, catching, giving way, popping, weakness
LOCATION: anterior


PHYSICAL EXAM:
Sensation intact UE and LE
Gait normal
TTP over left biceps
strength 5/5
no instability


ASSESSMENT:
Rotator cuff tear
Biceps tendonitis


PLAN:
MR left shoulder Arthrogram


US AC JT INJECTION
After a sterile prep of the AC jt, Marcaine and Triamcinolone was injected. There were no
complications.


US BICEPS INJECTION
After a sterile prep of the anterior shoulder, Marcaine and Triamcinolone was injected into the
bicipital groove under ultrasound guidance. There were no complications.




06-17-2019, Texas Worker’s Compensation Work Status Report, Texas Orthopedics and
Sports Rehab

                                         Page 77 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 78 of 133 PageID 962




Left shoulder


The injured employee’s medical condition resulting from the worker’s compensation injury has
prevented and still prevents the employee from returning to work as of 06-17-2019 and is
expected to continue through 09-17-2019.


07-16-2019, Family First Healthcare- Cedar Park, Theresa Jones, APRN, FNP-C
(Cough)


07-31-2019, Cedar Park Regional Medical Center ER Department, Nathaniel Lafleur, MD


Presents to ED via EMS - Ground with complaints of Chest Pain.
History of HTN, DM, and anxiety.
c/o shortness of breath palpitations and numbness to the right arm. The patient states he woke
suddenly at 2:00 am feeling like he could not breathe. The patient states he could not catch his
breath and then noted palpitations. He noted a fast heart rhythm with development of numbness
and aching to his right arm and right leg He stated the tingling and tingling sensation has
improved significantly with symptoms still noted in the right arm. He denies any focal weakness
of the lace arm or legs. He denies sudden headache. He notes improvement of symptoms and
does not feel palpitations anymore at this time. The patient states he has had panic attacks in the
past but today felt different. He does report walking approximately 60-70 miles per week
recently. He walked for 6 miles today and thought he may have gotten overheated. He denies
any chest pain or pain radiation throughout the entire episode. He denies any recent fevers or
chills. He has no further complaints. The patient did receive a Klonopin orally prior to arrival
with improvement of symptoms. Medics note vitals within normal limits.


EXAM:
AOx4, no acute distress
GCS: 15
Motor strenght 5/5 in all extremities

                                          Page 78 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 79 of 133 PageID 963


Sensory intact


VAS: 0/10


DIFFERENTIAL DIAGNOSIS:
arrythmia dehydration stress disorder CVA.


ED COURSE:
complaints of palpitations with associated shortness of breath and right upper extremity tingling
and myalgias.
No focal neurological deficit, clinically inconsistent with cerebrovascular accident.
Noting initial symptoms of shortness of breath and difficulty catching his breath, with
subsequent development of palpitations and numbness/tingling, most consistent with likely
underlying anxiety symptoms/panic attack. This is a diagnosis of exclusion at this time.
Screening electrocardiogram is unremarkable, normal sinus rhythm, no acute ischemic changes
noted. No signs of cardiac arrhythmia. Patient was observed on cardiac telemetry without any
evidence of cardiac arrhythmia. Screening laboratory analysis is unremarkable, no signs of
anemia or electrolyte abnormality. Initial and repeat troponin is within normal limits.


Normal ECG
Discharged to Home.


IMPRESSION:
Palpitations, Paresthesia of skin, Anxiety disorder, unspecified,
Essential (primary) hypertension.


Follow up Dr CARL CARLI NO, MD or Dr. Koli


07-31-2019, Cedar Park Regional Medical Center, Diagnoses / Procedures Validation


08-07-2019, Leander Chiropractic, Progress Note, Unknown Provider

                                          Page 79 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 80 of 133 PageID 964




Pain with ROM cervical, thoracolumbar
(+) foraminal compression bilaterally
(+) shoulder depression bilaterally
TTP C3-T3 and L1-S1
Trigger points right thorax
VAS: 7/10
Pain reported as constant, sever, stabbing, tingling, burning, sharp and numb


PAIN DRAWING:
Markings present on bilateral shoulders, left arm descending to wrist and right arm descending to
fingers.
Markings present from the right hip to the foot.


TREATMENT:
2 x week x 4 weeks


08-09-2019, Family First Healthcare – Cedar park, Progress Note, Therese Jones, APRN,
FNP-C


Leg pain


Went to ER yesterday for numbness in right arm and right leg. Advised he had a panic attack.
Still having some numbness down right arm and right 4th and 5th digit.
Had EKG and cardiac enzymes test which were neg.


Has chronic neck pain
Feels he needs MRI.


ROS:
(+) arthralgias/joint pain, Numbness, tingling and dizziness, Fatigue, DM

                                         Page 80 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 81 of 133 PageID 965




ASSESSMENT:
Cervical radiculopathy


PLAN:
MRI Cervical spine WO contrast
Pt declines Medrol dose pak


08-12-2019, Longhorn Imaging, MRI Cervical spine WO contrast
Referring: Theresa Jones, NP           Radiologist: James Callas, MD


FINDINGS:
Multiplanar multisequence images were obtained through the cervical spine without the use of
intravenous contrast material. No prior films are available for comparison.


Sagittal T1 and T2-weighted images show no intrinsic lesion of the cervical cord. The
craniocervical junction is intact. The alignment of the cervical spine is satisfactory. The vertebral
body heights and signal are maintained.


At T1-T2, there is a diffuse annular bulge asymmetric to the left of midline measuring 2 mm
causing mild left neural foraminal narrowing without central canal stenosis.


At C7-T1, no HNP, canal stenosis or neural foraminal narrowing is seen.
At C6-C7, there is a posterior annular tear with a central disc herniation measuring 2.8 mm.
These findings result in mild canal stenosis with mild left neural foraminal narrowing.
At C5-C6, there is a posterior annular tear with a focal right paracentral/foraminal HNP
measuring 6.6 mm. These findings result in moderately severe central canal stenosis to be right
with mild cord flattening and severe right neural foraminal narrowing. There is contact of the
exiting C6 nerve root on the right. Correlate for possible right C6 radiculopathy.




                                          Page 81 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 82 of 133 PageID 966


At C4-C5, there is a posterior annular tear with a broad-based right paracentral HNP measuring
2.3 mm. These findings result in mild canal stenosis to the right without severe neural foraminal
narrowing.
At C3-C4, there is a 1.3 mm central disc herniation causing mild impression on the anterior
thecal sac without severe canal stenosis or neural foraminal narrowing.
At C2-C3, no HNP, canal stenosis or neural foraminal narrowing is seen.
The prevertebral soft tissues are within normal limits.


IMPRESSION:
Posterior annular tear with a focal right paracentral/foraminal disc herniation measuring 6.6 mm
at C5-C6 results in moderately severe central canal stenosis to the right with mild cord flattening
and severe right neural foraminal narrowing. There is contact of the exiting C6 nerve root on the
right. Correlate for possible C6 radiculopathy on the right.


Posterior annular tear with a central disc herniation measuring 2.8 mm at C6-C7 results in mild
canal stenosis with mild left neural foraminal narrowing.


Posterior annular tear with a broad-based right paracentral disc herniation measuring 2.3 mm at
C4-C5 results in mild canal stenosis to the right without severe neural foraminal narrowing.


1.3 mm central disc herniation at C3-C4 causes mild compression on the anterior thecal sac
without severe central canal stenosis or neural foraminal narrowing.


Mild left neural foraminal narrowing at T1-T2 secondary to an asymmetric disc bulge 2 mm to
the left.


No intrinsic lesion of the cervical cord. Intact craniocervical junction.


08-16-2019, Family First Healthcare – Cedar park, Progress Note, Therese Jones, APRN,
FNP-C (Labs F/U)



                                           Page 82 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 83 of 133 PageID 967


ROS:
(+) numbness, tingling and dizziness, arthralgia/joint pain


EXAM:
AOX3
motor strength and tone normal
normal movement of all extremities


08-26-2019, Longhorn Imaging, Cervical spine 3 views
Referring: David Biatchley                   Radiologist: James Callas, MD


FINDINGS:
There is straightening of the cervical spine which can be seen with muscle spasm or positioning.
There mild changes of spondylosis seen in the cervical spine at C5-C6 and C6-C7 consisting of
mild anterior osteophyte formation. The facet joints are intact. The predental distance is normal
at approximately 2.5 mm. The disc spaces are maintained. The vertebral body heights are
maintained. The prevertebral soft tissues are within normal limits.


IMPRESSION:
Straightening of the cervical spine which can be seen with muscle spasm or positioning.
Mild changes of spondylosis seen at C5-C6 and C6-C7.
Maintained disc heights and vertebral body heights.
Intact predental distance.
Intact facet joints.


08-27-2019, Peer Review, Kenneth Ford, MD #3


Opined that based on the objective medical records available for review, the MRI of the cervical
spine on August 12, 2019, none of the findings are causally related to the compensable injury of
June 8, 2017. There was no repeat surgery to the shoulder.



                                          Page 83 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 84 of 133 PageID 968


Dr. Ford opined that the compensable injury extended to include a right shoulder rotator cuff
tear, right shoulder labral tear, and right shoulder subluxing biceps tendon, status post right
shoulder arthroscopy with limited glenohumeral debridement, subacromial decompression,
acromioplasty, mini-open rotator cuff repair, and open biceps tenodesis, as well as left shoulder
subluxation of the biceps tendon, status post left shoulder arthroscopy with limited glenohumeral
debridement, subacromial decompression, acromioplasty, and open biceps tenodesis.


Dr. Ford stated that Mr. Moore had pre-existing, ordinary disease of life conditions to include
gastroesophageal reflux disease, degenerative disc disease of the thoracic spine at T1-T2,
multilevel degenerative disc disease of the cervical spine al C3-C4, C4-C5, C5-C6, and C6-C7,
left shoulder impingement syndrome, and right shoulder degenerative joint disease of the
acromioclavicular joint, which are not casually related to the compensable injury.


08-29-2019, Texas Orthopedics Sports and Rehabilitation Associates, Progress Note, Peter
Garcia, MD


Evaluation for maximum medical improvement impairment rating. Sustained an injury at work at
which time he fell off a ladder an injured both shoulders. He has had two surgeries on the right
shoulder, one surgery on the left, and evidently another left shoulder surgery is pending. On the
right side he had a biceps tenodesis. Evidently it ruptured and an attempt at repair was
unsuccessful. The left side has had a rotator cuff repair and biceps tenodesis. His left shoulder
seems to be the most symptomatic at this point and is again being evaluated by Dr. Borick for a
second procedure. He complains of pain in both shoulders, left worse than right, difficulty with
overhead type activity and lifting, and persistent limited motion. His range of motion on the right
he says is a little bit better than on the left.


PHYSICAL EXAMINATION:
AOx3
right shoulder scars consistent with the surgical procedures
slightly tender anteriorly
left shoulder tenderness on the left and more restrictive range of motion.

                                              Page 84 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 85 of 133 PageID 969


Scars consistent with the surgical procedure.
Decreased ROM bilateral shoulders


MAXIMUM MEDICAL IMPROVEMENT IMPAIRMENT RATING
Has reached statutory maximum medical improvement as of 08/18/2019 with an 11 % whole
person impairment.


Total of a 12% upper extremity impairment for the left shoulder.
This equates to a 7% whole person impairment for the left shoulder.
The 7% whole person impairment for the left shoulder and the 4% whole person impairment for
the right shoulder is combined giving a total of 11 % whole person impairment for this injury.


DIAGNOSIS:
Bilateral shoulder strain


09-13-2019, Texas Physical Therapy Specialists, Eval, Benjamin Menke, PT, DPT, OSC


Pain in right shoulder


Pt reports he went to John Rodriguez (ortho) for a third ortho opinion, ordered shoulder MRI, but
never was done; pt didn't hear anything for 2mos; he states his work comp manager called ortho
office 9x without response; pt has reached MMI; pt feels there's no way he can return to previous
job (no option for light duty); scheduled a visit with another MD to neck pain, went to ER,
confirmed was not a stroke, and neck MRI showed disk herniations; original injury was related
to falling while working on a wind turbine, involving particularly fast and forceful traction to L
UE
Has not worked for 2yrs


Cervical AROM
L rot 45 with mod L neck pn…..After MT = 55 with less pn per pt
R rot 65 with mild R neck pn

                                          Page 85 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 86 of 133 PageID 970


L SB 40 with mild R neck pn
R SB 40 with mild L neck pn
ext 45 with mod central neck pn


UE dermatomes WNL except R diminished for C7, C8, T1
UE myotomes WNL except L 4+/5 finger abd, thumb abd
UE reflexes: 0 for biceps, brachioradialis; triceps R +1, L0
Hoffman’s (-) bil; LE reflexes 0 bil


ASSESSMENT/DIAGNOSIS:
s/s consistent with nociplastic-dominant mechanical L> R shoulder pain with bil radiating arm
sx's likely related to contributing factors of mobility and muscle performance deficits of
scapulocervicothoracic region.


10-14-2019, Family First Healthcare-Cedar park, Follow up, Theresa Jones, APRN-FNP-C


F/U Anxiety


Having chronic pain in both shoulders, needs surgery and will have consult in 2 weeks. Has
chronic neck pain.
Some numbness in right arm from neck.


EXAM:
NECK: tender and pain with motion
Abnormal motor strength bilaterally, can abduct left shoulder to only 90*
Decreased grip strength bilaterally, limited ROM


ASSESSMENT/PLAN:
Chronic neck pain – gabapentin




                                          Page 86 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 87 of 133 PageID 971


11-21-2019, Texas Physical Therapy Specialists Leander, Daily Note, Benjamin Menke, PT,
DPT, OCS, No change


11-26-2019, Texas Physical Therapy Specialists Leander, Daily Note, Benjamin Menke, PT,
DPT, OCS


Having throbbing pain left shoulder and believes driving aggravated it to 7/10 VAS.
Patient states doctor wants him to try therapy before jumping into shoulder surgery.


Pt is expecting a decision to be made by mid-Dec re: if/how his neck may be related to his
current injury for him to seek a consult with a neurosurgeon under WC coverage.


OBJECTIVE:
Cervical AROM
R rot 70 deg
L rot 62 deg
Flex. 8/10 neck pain


shoulder AROM
flex L 76 severe pain
abd L 75 severe pain (abd + IR = 80 deg)


Shoulder iso's (% = perceived effort)
ER -15% intensity w slight shoulder pain
IR -10% intensity, "shoulder feels like something is separating
Flex. -30% intensity PAIN-FREE
Ext. -30% intensity PAIN-FREE


12-03-2019, Texas Physical Therapy Specialists Leander, Daily Note, Benjamin Menke, PT,
DPT, OCS



                                         Page 87 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 88 of 133 PageID 972


OBJECTIVE:
Cervical AROM
L rot 55 deg wt 6/10 pain
R rot 62 deg wt 6/10 pain.
Flex. 44 deg w 6/10 pain


Shoulder AROM
L abd + IR = 56 deg w/ 8/10 (after MT CS traction = 64 deg w/ 8'10)


12-05-2019, Texas Physical Therapy Specialists, Daily Note, Benjamin Menke, PT, DPT,
OCS


Tries to do elliptical every day, and goes about 25min and afterward has severe neck/arm pain


OBJECTIVE FINDINGS:
Cervical AROM
L rot 40 with onset neck pain
R rot 35 with onset neck pain


shoulder AROM
flex L 70 with onset pain
abd L65 with onset pain


12-10-2019, Texas Physical Therapy Specialists Leander, Daily Note, Benjamin Menke, PT,
DPT, OCS


Pt mentions the claims adjuster told him to relay to Dr. Lynch about pt being referred to pain
specialist. Pt states 6/10 soreness sitting at rest and increases w/ movement.


OBJECTIVE FINDINGS:
Cervical AROM

                                          Page 88 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                    Page 89 of 133 PageID 973


L rot 40 with onset neck pain
R rot 57 with onset neck pain
flex 25. 7/10 pain (post CS retraction = 33 deg)


shoulder AROM
Flex L 67 with onset pain w increase in pain
abd L 55 with onset pain w/ increase in pain


12-17-2019, Texas Physical Therapy Specialists Leander, Daily Note, Benjamin Menke, PT,
DPT, OCS


Pt states being ill for the last 3 days and had to take 3 "shots" of B12 "just to get out of bed", Pt
states coming in w 6/10 shoulder pain. Pt states feeling arm is coming out of socket when
walking about 80% of the time. Pt states not knowing when he sees Dr. Lynch and states his
primary doctor for his neck will be officially moved to new doctor Jan 9th. Pt states of R arm
numbness down to hand and L shoulder numbness that has been constant for a while. Pt states
doctor mentions it is because of the neck problem.


OBJECTIVE FINDINGS:
Cervical AROM
L rot 50 deg with onset neck pain
R rot 55 deg with onset neck pain
flex 33 deg w 6/10 pain


shoulder AROM
flex L 78 deg with onset pain w/ increase in pain
abd + IR = 68 deg with onset pain w/ Increase in pain


12-19-2019, Texas Physical Therapy Specialists Leander, Daily Note, Benjamin Menke, PT,
DPT, OCS



                                           Page 89 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 90 of 133 PageID 974


Feels “MT really helps me”.
Dr. Lynch referred him to Pain Specialist, no appointment yet.


OBJECTIVE FINDINGS:
standing shld AROM
flex = 65 deg 8/10 onset of pain
abd = 55 deg 8/10 onset of pain


12-20-2019, Texas Physical Therapy Specialists Leander, Daily Note, Benjamin Menke, PT,
DPT, OCS


Despite trying, has not been able to contact pain management specialist yet.


OBJECTIVE FINDINGS:
(L) standing shld AROM
abd = 65 deg 8/10 onset of pain (was 55)


12-23-2019, Texas Physical Therapy Specialists Leander, Daily Note, Benjamin Menke, PT,
DPT, OCS


Struggling with sleep last night due to shoulder/arm numbness bilaterally.
MT makes neck and upper back feel better.


OBJECTIVE FINDINGS:
(L) standing shld AROM
flex = 54 deg 8/10 onset of pain (Post cane = 69 deg w/ 8/10 onset of pain)
abd = 53 deg 8/10 onset of pain (was 65)


01-03-2020, Texas Physical Therapy Specialists Leander, Daily Note, Benjamin Menke, PT,
DPT, OCS



                                           Page 90 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 91 of 133 PageID 975


Neck pain getting worse with more stabbing pain but mentions he will be seeing his pain doctor
in San Antonio next week.


OBJECTIVE FINDINGS:
Standing shoulder AROM
Flex. 62 deg (c elbow bent. 87 deg) c pain (was 54)
abd. 49 deg (c elbow bent. 66 deg) c pain (was 53)


supine shoulder PROM
Shoulder ER (90 deg). 77 deg c onset of pain


CS AROM
R rot 65
L rot 55
Flex 35 (after MT= 45 deg)
Ext 40 R SB 43 L S8 30


01-08-2020, Texas Physical Therapy Specialists – Leander, Re Eval, Benjamin Menke, PT,
DPT, OCS


His progress has been minimal. Discussed and agreed upon plan to hold further PT visits at this
time due to expectation that he needs more that "just" PT to achieve his goals, likely to include
surgery being necessary.


TREATMENT DIAGNOSIS:
Pain in left shoulder


cervical AROM
R rot 50, mod pain
L rot 35, mod pain
shoulder AROM

                                          Page 91 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 92 of 133 PageID 976


flex L -65 severe pain
abd L - 70 severe pain
ER-0 R -65, L -65 mod pain
UE dermatomes: diminished on R for C5, C6, C7, CS, T1
UE myotomes: finger abd 4/5 bil, thumb abd 4/5 bil
UE reflexes 0 for triceps, biceps, brachioradialis
Hoffman’s (-) bil


01-09-2020, Designated Doctor Examination, Daniel Lerma, DC #2


Opined that the compensable injury included right shoulder impingement, left rotator cuff tear,
bilateral biceps tendinopathy, right infraspinatus tendinopathy, and left supraspinatus
tendinopathy. All the additionally claimed diagnoses included C3-C4 disc herniation, C6-C7 disc
herniation, posterior annular tear and T1-T2 foraminal narrowing and disc bulge were disputed
as these were not a result of his work-related injury on June 8, 2017. Regarding Maximum
Medical Improvement and Impairment Rating, Dr. Lerma offered two scenarios:


Scenario 1: For the compensable injuries of a right shoulder impingement, left rotator cuff tear,
bilateral biceps tendinopathy, right infraspinatus tendinopathy, and left supraspinatus
tendinopathy, it was determined Mr. Moore reached Statutory Maximum Medical Improvement
on August 18, 2019, with a 11% Whole Person Impairment Rating since in spite of conservative
care, medications, bracing, steroid injections, three shoulder surgeries, and extensive physical
therapy, HEP, work restrictions, and lifestyle modifications, Mr. Moore may still require
additional left shoulder surgery.


Scenario 2: For the compensable and the additional claimed diagnoses/conditions included to a
right shoulder impingement, left rotator cuff tear, bilateral biceps tendinopathy, right
infraspinatus tendinopathy, left supraspinatus tendinopathy, C3-C4 disc herniation, C6-C7 disc
herniation, posterior annular tear and T1-T2 foraminal narrowing and disc bulge, it was
determined Mr. Moore reached Statutory Maximum Medical Improvement on August 18, 2019,
with a 11% Whole Person Impairment Rating since in spite of conservative care, medications,

                                          Page 92 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 93 of 133 PageID 977


bracing, steroid injections three shoulder surgeries, and extensive physical therapy, HEP, work
restrictions, and lifestyle modifications, Mr. Moore may still require additional left shoulder
surgery.


01-30-2020, Jeffrey Popham, DC


PATIENT CONDITION:
Right hip, neck, upper-mid and lower back.
Symptoms began 06-08-2017.
Condition getting progressively worse.
VAS: 6/10
Sharp, numbness, shooting, burning all the time, constant


PAIN DRAWING:
Markings present on the neck, bilateral shoulders, lower back, right buttock and right posterior
thigh.


PHYSICAL EXAM:
Cervical spine:
(+) Soto – Hall
(+) Valsalva
(+) maximum compression, left
Decreased ROM cervical spine


Lumbar spine:
(+) Kemp’s
(+) VALSALVA, RIGHT
(+) BECHTEREW, RIGHT CENTER
Decreased lumbar spine ROM


ADDITION TO PAIN DRAWING:

                                          Page 93 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 94 of 133 PageID 978


Markings present on right anterior hip, and bilateral trapezius region.


OBSERVATIONS/ASSESSMENT:
MRI Cervical spine reviewed
Right hip feels impinged in front
Mid back pain
Low back pain
Right arm numbness
Bad shoulders, hard to lift.
Ongoing PT all last year.
Dr. Peters passed on.


02-05-2020, Jeffrey Popham, DC


Ongoing mild right leg pian, some numbness


02-14-2020, Jeffrey Popham, DC


Low back tight, mid back better, neck spasms.
Right foot drop better


02-10-2020, TruOrtho. Office Visit, Jaime Lynch, MD


Left shoulder central sensitization, scapular dyskinesis, overactive trapezius with secondary
impingement syndrome small partial supraspinatus and infraspinatus rotator cuff tendon tear
with impingement syndrome and scapular dyskinesis status post a left shoulder biceps tenodesis
by another physician.


Left shoulder small partial supraspinatus and infraspinatus rotator cuff tendon tear status post a
left shoulder biceps tenodesis by another physician.



                                          Page 94 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 95 of 133 PageID 979


VAS 5/10
Neck pain without radicular symptoms


EXAM:
AOx3
Full ROM LE
Normal gait
NECK: decreased ROM
(+) Spurling’s, bilaterally


RIGHT SHOULDER: No atrophy, scapular winging, well healed incisions over the biceps,
portal sites and open rotator cuff, Popeye deformity.
Periscapular, trapezius, biceps tenderness
Median radial nerve sensations intact, decreased ulnar nerve
5/5 strength
(+) Neer’s
(+) Impingement
(+) Hawkin’s
(+) Empty can


LEFT SHOULDER: No atrophy, scapular winging, well healed incisions
Tenderness biceps, periscapular and trapezius
4/5 external rotation
(+) Neer
(+) Hawkin’s
(+) Empty Can
(+) Sulcus


DIAGNOSIS:
Scapular dyskinesis
Incomplete rotator cuff tear or rupture of left shoulder, not specified as traumatic

                                          Page 95 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 96 of 133 PageID 980


Impingement syndrome of left shoulder
Chronic pain due to trauma


TREATMENT:
PT Referral
MRI left shoulder ordered
Referral to pain Management
Plain films of left shoulder reviewed.
Return after MRI.


02-14-2020, Corvel, Approval Determination – Utilization Review, Texas Workers’
Compensation Coverage


Based on the peer review by Dr. Thomas P. Burns these are ordinary disease of life conditions
and not causally related to the compensable injury. Carrier disputes any resulting disability from
these unrelated conditions. Carrier will continue to review our position upon receipt of new
information.


02-20-2020, Texas Physical Therapy Specialists, Initial Examination, Benjamin Menke, PT.
DPT, OCS


L shoulder MRI planned next wk, in San Antonio with Lynch (ortho); he reports she told him
the last time he had surgery they "took out a lot of stuff, and 'if we do it again, the shoulder may
be even less stable'; if the MRI shows a clear tear that correlates with clinical exam, then a
surgery may be indicated; initial consult with pain specialist will be next wk, also through work
comp:


COMMENTS:
Cervical AROM
R rot 35 c R neck pn
-end of visit = 40

                                          Page 96 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 97 of 133 PageID 981


L rot 30 c L neck pn
-end of visit = 40


shoulder AROM
flex R 65 c pn, L 45 c pn
abd R 80 c pn, L 55 c pn -end of visit L = 65 c pn
ER0 abd R 70, L 55 c pn


shoulder PROM
ER-abd45
-R -60 c R shoulder pn (worse c wrist ext)
-L ~50 c L shoulder pn (worse c wrist ext)


UE dermatomes: increased on L for C3, C5, C7, C8, T1
UE myotomes: finger abd, thumb abd
UE reflexes 0 for triceps, biceps, brachioradialis
Hoffman’s (-) bil


02-21-2020, Jeffry Popham, DC


Right hip catches


02-21-2020, Daniel Lerma, DC Designated Doctor #3


Regarding Maximum Medical Improvement and Impairment Rating, Dr. Lerma offered two
scenarios:


Scenario 1: For the compensable injuries of a right shoulder impingement, left rotator cuff tear,
bilateral biceps tendinopathy, right infraspinatus tendinopathy, left supraspinatus tendinopathy,
right shoulder labral tear, right small full-thickness tear of the supraspinatus and medial
subluxation of bilateral biceps tendon, it was determined that Mr. Moore had reached Statutory

                                          Page 97 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 98 of 133 PageID 982


Maximum Medical Improvement on August 18, 2019, with 11% Whole Person Impairment
Rating as in spite of conservative care, medications, bracing, steroid injections three shoulder
surgeries, and extensive physical therapy, HEP, work restrictions, and lifestyle modifications,
Mr. Moore may still require additional left shoulder surgery followed by post-surgical physical
therapy to help relieve his ongoing symptoms.


Scenario 2: For the compensable plus the disputed injuries included to a right shoulder
impingement, left rotator cuff tear, bilateral biceps tendinopathy, right infraspinatus
tendinopathy, left supraspinatus tendinopathy, right shoulder labral tear, right small full-
thickness tear of the supraspinatus, medial subluxation of bilateral biceps tendon, C3-C4 disc
herniation, C6-C7 disc herniation, posterior annular tear and T1-T2 foraminal narrowing and disc
bulge, it was determined Mr. Moore reached Statutory Maximum Medical Improvement on
August 18, 2019, with a 15% Whole Person Impairment Rating as in spite of conservative care,
medications, bracing, steroid injections three shoulder surgeries, and extensive physical therapy,
HEP, work restrictions, and lifestyle modifications, Mr.


Moore may still require additional left shoulder surgery followed by post-surgical physical
therapy to help relieve his ongoing symptoms.


Total Right Upper Extremity Impairment = 4% WP
Total Left Upper Extremity Impairment=7% WP
Total Cerviccothoracic Spine Impairment = 5% WP
Total WP impairment = 15%


02-25-2020, Jeffry Popham, DC, Letter of Causation


Justin Moore came to our office for evaluation on 1/30/2020 for injuries and pain in his neck. He
reports falling 30 feet off a turbine in 2017. He also states that he has had three shoulder
surgeries covered by workers compensation insurance. Today he has ongoing numbness and
weakness in his right arm and pain in his neck.



                                           Page 98 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 99 of 133 PageID 983


Mr. Moore had an MRI of his neck on 8/12/19, approximately two years after his fall. The MRI
reveals multiple disc herniations at C3/4 mild, C4/5 moderate, C5/6 moderately severe and T1/2
mild.


I believe this fall with a sudden stop caused a whiplash-like injury and soft tissue disc damage.
The MRI supports this opinion, because there are no degenerative bony changes to indicate an
older injury.


02-26-2020, South Texas Radiology Imaging Centers, MRI Left shoulder WO contrast
Referring: Jaime Lynch, MD                    Radiologist: John Clement, MD


FINDINGS:
AC joint shows mild osteoarthritis with hypertrophic spurring.
Acromion has a type III undersurface morphology. Trace subacromial-subdeltoid fluid.
Subjacent rotator cuff demonstrates a high grade insertional partial tear along the leading-edge
footprint of supraspinatus. Tear measures 8 mm in AP dimension. It involves near 80% tendon
thickness with bursal surface fibers remaining intact. Partially torn tendon stump retracted only 7
mm. Mid and posterior supraspinatus intact. Infraspinatus normal. Teres minor normal.
Subscapularis shows mild insertional tendinosis but no high grade partial or full-thickness
tearing. Biceps tendon has been tenodesed with the suture anchor along the mid aspect of the
bicipital groove along the proximal humerus.


Glenohumeral alignment normal. There is fraying of the superior labrum undercutting the biceps
anchor compatible with mild degenerative SLAP tearing.
Anterior and posterior labrum normal. Glenoid and humeral cartilage show mild Grade Il
chondral thinning. No full-thickness chondral defects or subarticular-bone changes. Inferior
glenohumeral ligament-capsular-complex-normal. No-adhesive capsulitis. Bone marrow signal
shows no fracture or avascular necrosis. Muscle signal normal. No denervation changes. No fatty
atrophy.


IMPRESSION:

                                          Page 99 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                 Page 100 of 133 PageID 984


1. Moderate AC joint osteoarthritic. There are findings of subacromial impingement with type
   III acromial morphology narrowing the lateral margin of the supraspinatus outlet. This results
   in a 9 mm high grade partial articular surface tear along anterior supraspinatus with 7 mm of
   retraction of the partially torn tendon stump. Bursal surface fibers remain intact and the tear
   is not quite full thickness in degree.
2. Evidence for prior biceps tenodesis.
3. Fraying of the superior labrum undercutting the biceps anchor compatible with mild
   degenerative SLAP tearing. There is also mild Grade Il chondral loss in the glenohumeral
   joint.


03-25-2020, Orthopedics Specialists of Auston, Letter of Causation, Robert Josey, MD


Involved in a significant fall on 6/8/17 in which he fell 22 feet and was caught by a safety
harness. This fall was significant enough to injure both shoulders necessitating multiple
surgeries. Throughout the treatment process, he has complained of trapezial and scapular pain
with radiation to his right arm, and these symptoms were chalked up to his shoulder injuries. His
symptoms have continued despite the shoulder treatment. He presented to me with a clear
cervical radiculopathy caused by a disc herniation at C5-6, as seen on objective MRI. These
symptoms started at the time of his trauma, and these symptoms were thought to be related to his
shoulder injuries. It was not until the symptoms did not resolve that practitioners began to
understand that there may be another, underlying injury. My opinion is that his fall from 22 feet
to a dead stop cause his disc to herniate at C5-6, and this injury diagnosis has been
overshadowed by his shoulder injuries. This mechanism caused a sudden flexion extension
moment in his neck similar to what is seen in motor vehicle collisions. The forces involved in
this type of injury are more than enough to cause a disc herniation.


03-25-2020, TruOrtho, Letter of Causation, Jaime Lynch, MD


Patient evaluation on 10/24/2019 and 2/10/2020 for injuries to the left shoulder, right shoulder
and neck pain. He reports falling off a wind turbine on 6/18/2017 after his cable snapped. When
braking device finally engaged the patient was slammed into the ladder.

                                            Page 100 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 101 of 133 PageID 985




Since the fall Mr. Moore has had three shoulder surgeries covered by workers compensation. He
has ongoing pain in the neck and left shoulder. Upon examination the patient's cervical spine,
patient has decreased extension and lateral flexion to the right and left and tenderness to
palpation along the left paraspinal muscles.


Patient had a Cervical MRI on 8/12/19, approximately two years after the fall. The MRI reveals
multiple disc herniations at C3-4 mild, C4-5 moderate, C5-6 moderately severe and T1-2 mild.


With the incident on 6/8/17 being a violent fall, I believe the injuries found in the cervical MRI
were a direct result of this. There is no prior evidence or history of neck pain or neck injury prior
to the incident and the MRI results support this opinion.


04-23-2020, Medical Equation, Peer Review, Kenneth Ford, MD #4


Opined that none of the findings on the MRI of the cervical spine on August 12, 2019, are
causally related to the compensable injury of June 8, 2017. This MRI reports only pre-existing,
ordinary disease of life multilevel degenerative disc disease of the cervical spine. There is no
objective medical information provided to support Mr. Moore sustained an injury to his cervical
spine. He did not complain of any neck pain until two years after the date of injury. Degenerative
changes to the cervical spine are a part of the normal aging process and are common in the
general population beginning as early as the second decade of life. Previous neck injuries,
muscle strains, arthritis of the cervical spine, and genetic predisposition increase the risk for
early development of this condition.


09-13-2020 through 11-21-2020 (2 visits)
Texas Physical Therapy Specialists, Benjamin Menke, PT, DPT, OCS, No change




                                       BILLING SUMMARY

                                          Page 101 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20              Page 102 of 133 PageID 986




Texas Orthopedics, Sports and Rehabilitation Associates           Total: $1,676.00


 08/29/2019   99080       Copy of Radiology CD                             $10.00    Peter Garcia
              99456       Work Related or Medical Disability Exam          $650.00 Peter Garcia


 06-17-2019 99214-25      Estab Lev 4                                      $210.00 John Rodrig
              20604-LT    Arthrocentesis, asp/inj small joint or bursa     $300.00
                          with U/S guidance
              20550-LT    Injection; Tendon Sheath, Ligament               $175.00
              J3301       Triamcinolone 20 mg                              $36.00


 06-11-2019 99203         E & M Level 3, Ov, New Patient                   $210.00 Zachariah
              73030-LT    Shoulder Xray Comp Min 2V                        $85.00


Texas Physical Therapy Specialists                                Total: $4,765.00
11-21-2019 through 02-10-2020 (14 visits)


South Texas Radiology Imaging Center                              Total: $1,582.00


 02-26-2020 73721, LT     MRI any Joint UE WO contrast                   $1,582.00


Family First Healthcare- Leander                                  Total: $1,122.00
(Timberland Medical Group)


 09-08-2017 99213          Unspecified on billing                        $192.00


 12-01-2017 90471          Unspecified on billing                        $62.00



                                        Page 102 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20          Page 103 of 133 PageID 987



              90688         Unspecified on billing              $51.00
              99214, 25     Unspecified on billing              $283.00


 07-16-2018 99213           Unspecified on billing              $192.00


 08-09-2019 99212           Unspecified on billing              $114.00


 08-16-2019 99212           Unspecified on billing              $114.00


 10-14-2019 99212           Unspecified on billing              $114.00


Landmark Exams                                               Total: $780.00
(Slaughter Chiropractic)


 07-11-2018 99456          Unspecified on billing               $700.00
              95851        Unspecified on billing               $80.00


Medical Equation                                             Total: $2,060.00
(Kenneth Ford, MD)


 07-24-2017                Peer Review                          $590.00
 05-04-2018                Peer Review                          $490.00
 08-27-2019                Peer Review                          $490.00
 04-23-2020                Peer Review                          $490.00


Cedar Park Regional Medical Center                           Total: $25,207.22
Pages 1092 -1094


 09-11-2017           OR LEV 4 INI 15 MIN                       4648.10
                      OR LEV 4 EA ADD MIN                       228.95


                                         Page 103 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20   Page 104 of 133 PageID 988



                  PACU LEV 2 INI 15 MN                   610.52
                  PACU LEV 2 EA ADD MN                   17.74
                  PACU LEV 2 EA ADD MN                   17.74
                  ANES LV 3 INI 15 MIN                   1622.15
                  ANES LV 3 EA ADD MIN                   56.82
                  CEFAZOLIN 500MG INJ                    18.26
                  MIDAZOL HCL 1MG INJ                    18.26
                  SOD CHLOR.9% 10mL                      26.89
                  ML ADRENL/EPINEP 0.1MG                 3.64
                  ONDANSETRON ODT 4MG                    111.23
                  ROPIVACAINE 1MG INJ                    .65
                  ROPIVACAINE 1MG INJ                    .88
                  ROPIVACAINE 1MG INJ                    .88
                  PROPOFOL 1OMG INJ                      1.62
                  LIDOC-MPF 2% INJ 5ML                   36.52
                  LIDOCAIN 2%/ EPI 20ML                  62.69
                  BUPIVAC.25% MPF 30M                    28.34
                  BUPIVAC.25% MPF 30M                    28.34
                  DEXAMETH NA 1MG INJ                    9.15
                  HYDROMORPH UP TO 4MG                   36.52
                  KETOROLAC 15MG INJ                     18.26
                  PHENYLEPHRIN 1ML INJ                   49.86
                  ONDANSETRON 1MG INJ                    31.49
                  RINGER LAC UP TO 1L                    120.73
                  RINGER LAC UP TO 1L                    120.73
                  GLU, HOME USE DIAGNOS                  90.64
                  GLU, HOME USE DIAGNOS                  90.64
                  GLU, HOME USE DIAGNOS                  90.64
                  OTH STER SUPP LVL 2                    199.96
                  OTH STER SUPP LVL 8                    748.00


                                Page 104 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20          Page 105 of 133 PageID 989



                     OTH STER SUPP LVL 10                          1599.96
                     ANCHOR/SCRW LEVEL 7                           2091.18
                     ANCHOR/SCRW LEVEL 7                           2091.18
                     ANCHOR/SCRW LEVEL 8                           2788.23
                     ANCHOR/SCRW LEVEL 9                           3659.54
                     DRILL BIT/BLADE LVL2                          284.05
                     DRILL BIT/BLADE LVL2                          284.05
                     DRILL BIT/BLADE LVL2                          284.05
                     DRILL BIT/BLADE LVL2                          284.05
                     SUTURE LEVEL 1                                20.91
                     SUTURE LEVEL 1                                20.91
                     SUTURE LEVEL 1                                20.91
                     SUTURE LEVEL 1                                20.91
                     SUTURE LEVEL 1                                20.91
                     SUTURE LEVEL 5                                2275.88
                     NEEDLES 2                                     313.66


Orthopeadic Associates of Central Texas                         Total: $38,081.53


 07-07-2017 99203     Office/OP visit                              $312.00
             73030    XR exam of shoulder                          $162.54


 07-14-2017 73221     MRI Joint Upper extremity                    $662.91
             77002    Needle localization                          $223.17
             A9579    Injection Gadolinium                         $50.00
             23350    Injection procedure Shoulder Arthrogram      $374.25


 07-17-2017 99214     Office/OP visit                              $309.36


 08-01-2017 99214     Office/OP visit                              $309.36


                                        Page 105 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20           Page 106 of 133 PageID 990




 09-01-2017 99214     Office/OP visit                             $309.36


 09-11-2017 23412     Repair Rotator Cuff                         $2,497.41
              23430   Repair Biceps Tendon                        $2,183.82
              29822   Shoulder arthroscopy                        $1,659.15
              29826   Shoulder arthroscopy                        $521.73


 09-21-2017 99024     Post Op Visit                               $0.00


 10-05-2017 99024     Post Op visit                               $0.00


 10-10-2017 G8984     Carry, Moving, and handling objects         $0.01
              G8984   Carry, Moving, and handling objects PT/OT   $0.01
              97162   PT Initial Eval                             $235.92


 10-10-2017 97112     Neuromuscular re education                  $95.16


 10-20-2017           PT                                          $268.56


 10-24-2017           PT                                          $363.72


 10-27-2017           PT                                          $363.72


 10-31-2017           PT                                          $363.72


 11-02-2017 99214     Office/OP visit                             $309.36


 11-02-2017 99024     Post op visit                               $0.00




                                        Page 106 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20             Page 107 of 133 PageID 991



 11-03-2017           PT                                            $377.76


 11-14-2017           PT                                            $363.72


 11-29-2017           PT                                            $363.72


 11-30-2017 99214     Office/OP visit                               $309.36
              20610   Arthrocentesis, aspiration and or injection   $173.61
              J1100   Injection Dexamethasone                       $80.00


 12-04-2017           PT                                            $272.28


 12-14-2017           PT                                            $377.76


 12-28-2017           PT                                            $377.76


 12-29-2017 99214     Office/OP visit                               $309.36


 01-09-2019 T1016     Case Management                               $50.00


 01-16-2018           PT                                            $377.76


 01-18-2018           PT                                            $363.72


 01-22-2018           PT                                            $377.76


 02-01-2018 99214     Office/OP visit                               $309.36


 01-30-2018           PT                                            $363.74




                                        Page 107 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20             Page 108 of 133 PageID 992



 02-23-2018           PT                                            $363.72


 02-15-2018 73221     MRI Joint upper extremity                     $662.91


 03-12-2018           PT                                            $363.72


 03-15-2018 99214     Office/OP visit                               $309.36
              20610   Arthrocentesis, aspiration and/or injection   $173.61
              J1100   Dexamethasone                                 $80.00


 02-19-2018 99214     Office/Op visit                               $309.36


 03-26-2018           PT                                            $363.72


 04-05-2018 99214     Office/OP visit                               $309.36


 07-27-2018 99214     Office/OP visit                               $309.36


 08-16-2018 99214     Office/OP visit                               $309.36


 09-05-2018 23430     Repair Biceps tendon                          $2,183.82
              29822   Shoulder arthroscopy                          $1,659.15
              29826   Shoulder arthroscopy                          $521.73


 09-18-2018 99024     Post op visit                                 $0.00


 10-04-2018           PT Initial eval                               $498.74


 10-16-2018 99024     Post op visit                                 $0.00




                                        Page 108 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20       Page 109 of 133 PageID 993



 10-30-2018         PT                                       $354.24


 11-01-2018         PT                                       $354.24


 11-08-2018         PT                                       $368.28


 11-13-2018         PT                                       $282.60


 11-13-2018 99024   Post op visit                            $0.00


 11-15-2018         PT                                       $368.28


 11-28-2018         PT                                       $368.28


 12-03-2018         PT                                       $363.72


 12-05-2018         PT                                       $368.29


 12-11-2018 99214   Office/OP visit                          $309.36


 12-20-2018         PT                                       $368.28


 12-21-2018         PT                                       $368.28


 12-28-2018         PT                                       $363.72


 01-03-2019         PT                                       $368.28


 01-08-2019         PT                                       $368.28




                                      Page 109 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20       Page 110 of 133 PageID 994



 01-15-2019         PT                                       $368.28


 01-15-2019 99214   Office/OP visit                          $309.36


 01-18-2019         PT                                       $368.28


 01-21-2019         PT                                       $182.89


 01-23-2019 24999   Upper arm/elbow surgery                  $0.00


 01-28-2019 99024   Post op visit                            $0.00


 02-05-2019 99024   Post Op visit                            $0.00
 02-05-2019         PT Initial eval                          $518.54


 02-12-2019         PT                                       $368.28


 02-19-2019         PT                                       $553.68


 02-21-2019         PT                                       $368.28


 02-26-2019         PT                                       $368.28


 02-28-2019 99214   Office/OP visit                          $309.36


 02-28-2019         PT                                       $368.28


 03-06-2019         PT                                       $368.28


 03-06-2019 73221   MRI upper joint Extremity                $662.91


                                      Page 110 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20         Page 111 of 133 PageID 995




 03-06-2019           PT                                       $0.00


 03-08-2019           PT                                       $368.28


 03-14-2019 99214     Office/Op visit                          $309.36
              99080   Special reports or forms                 $15.00


 03-14-2019           PT                                       $368.28


 03-18-2019 99214     Office/OP visit                          $309.36
              99080   Special reports or forms                 $15.00


 04-01-2019 99214     Office/OP visit                          $309.36
                      Special reports or forms                 $15.00


 03-18-2019           PT                                       $368.28


 06-03-2019 99214     Office/OP visit                          $309.36
                      Special reports or forms                 $15.00


Rollins Brook Community Hospital                            Total: $2,089.00


 06-08-2017 96372       IV Therapy                             $437.52
              71110     XR Ribs 3v bilateral                   $512.66
              99283     Emergency Room, level 3                $1,044.95
              J1885     Ketorolac 60ml/2ml injection           $45.06
              J2360     Orphenadrine 60mg/2ml                  $48.81


Texas Orthopedics, Sports and Rehabilitation                Total: $1,676.00


                                        Page 111 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 112 of 133 PageID 996



 08-29-2019     99080         Copy of radiology CD                          $10.00
                99456         Work related/medical disability               $650.00
                              examination
 06-17-2019     99214,25      Established visit, level 4                    $210.00
                20604, LT     Arthrocentesis, asp/inj small joint or        $300.00
                              bursa
                20550, LT     Injection, tendon sheath, ligament            $175.00
                J3301         Triamcinolone                                 $36.00


 06-11-2019     99203         E & M level 3, New patient                    $210.00
                73030, LT     XR shoulder complete, min 2 views             $85.00


Jeffry Popham, DC                                                      Total: $186.00


 01-30-2020 99203, 25        Unspecified                                  $60.00


 02-05-2020 98941            Unspecified                                  $42.00


 02-14-2020 98941            Unspecified                                  $42.00


 02-21-2020 98941            Unspecified                                  $42.00




                                           ASSESSMENT


A careful review of the detailed medical records shows that Mr. Justin Moore had complaints
very much consistent with shoulders injury after the accident in question. There is no
documentation consistent with cervical radiculopathy for approximately two years after the
accident. The first record consistent with radiculopathy and a possible cervical disc herniation is
on 5/24/19. Mr. Moore's first definitive examination and set of complaints consistent with
radiculopathy are on 7/31/19. The imaging of the cervical spine performed shortly after this

                                           Page 112 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                   Page 113 of 133 PageID 997


episode of pain is on 8/12/2019. A review of the MRI images shows multilevel cervical
degenerative disc disease consistent with degenerative disc disease. Additionally, there is a large
C5-6 right-sided disc herniation with significant displacement of the right C6 nerve root. In
nearly all cases, the MRI findings cause radicular symptoms of numbness/tingling/weakness in
the distribution of the nerve. The MRI shows evidence of disc extrusion and increased T2 signal
within the disc herniation, a lifting of the posterior longitudinal ligament, and demarcation
between the disc fragment and the posterior disc annulus. These are all descriptions of acute disc
herniation. As disc herniations get chronic (greater than three months), these characteristics
resolve. What remains is a homogeneous asymmetrical protrusion or possible resorption of the
acute disc. These acute disc herniations resolve spontaneously as well, and repeat MRIs may not
show evidence of the disc herniation.
A combination of the MRI characteristics of the disc herniation and the clinical presentation fully
support the opinion that based on reasonable medical probability, Mr. Justin Moore's disc
herniation occurred approximately two years after the accident in question. The disc herniation
was not caused by the fall in question. A review of the records shows that Dr. Josey's statement
that the persistently symptomatic right shoulder symptoms have been a function of this disc
herniation since the time of the accident is not correct. Throughout his presentation to his many
providers and medical evaluators, the documented examination and report symptoms of shoulder
pain, pain on moving his shoulder, positive shoulder examination findings, and the absence of
radicular symptoms are consistent with shoulder pathology and not cervical radiculopathy .
There is a very dramatic and distinct change in the nature of the complaints and examination
findings starting around mid-2019. From this point onwards, Mr. Moore starts reporting right-
sided neck pain and right arm radicular complaints absent previously. The novel complaints of
neck pain on the right-sided arm pain with numbness and tingling and severe disability are very
distinctly consistent with an acute cervical disc herniation. For the first time in the past several
years, his treating physicians shifted their focus on to the new problem, and a workup of his
cervical spine was performed. His physicians appropriately diagnosed him with a cervical disc
herniation and radiculopathy. The cervical radicular symptoms are a very distinct set of
symptom which were not present before May 2019. These symptoms are a direct result of the
acute cervical MRI findings, which, based on reasonable medical probability, came about with a



                                          Page 113 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                  Page 114 of 133 PageID 998


few days, weeks, or a few months of the onset of symptoms on July 2019. There are no causal
relations to events of 06/08/2017.


Mr. Justin Moore reported axial neck pain with a normal cervical and neurological examination
during his initial treatment after the accident. His complaints and exam are not consistent with a
disc herniation but are consistent with soft tissue sprains and strains. He has no complaints
consistent with radiculopathy. Mr. Moore's MRI shows evidence of multilevel degenerative disc
disease. Patients with degenerative disc disease from time to time sustain disc herniations. The
vast majority of disc herniations are not due to traumatic events. There is no logical correlation
between an event in 2017 and a disc herniation in 2019. Disc herniations occur for a variety of
reasons; however, the correlation of an acute disc herniation to an event two years previously has
no clinical basis.


Mr. Justin Moore may, at some point, require treatment of his C5-6 disc herniation. That
treatment is not related to the accident in question. It also appears based on his deposition
testimony and his healthcare provider records that his radicular complaints have significantly
resolved, so any further treatment regardless of causation requires further imaging of the neck.


I am qualified to provide the opinions discussed above. I am a board-certified, spine fellowship-
trained orthopedic surgeon with 20 years of experience. In my daily practice, I treat orthopedic
patients that have been involved in accident and injuries. I prescribe and manage physical
therapy treatments. I recommend chiropractic care. I prescribe medications. I review, interpret,
and clinically assess images from MRIs, CT scans, x-rays, discograms, bone scans, and spec
scans of my patients in both the clinic setting and the hospital setting. I counsel patients about the
risks and benefits of different procedures allowing them to make informed decisions. I perform
interventional pain injections in the cervical spine, lumbar spine, SI joints, and hip joints using
fluoroscopy. I perform in-office injections in the knee, shoulder, SI joint, and trigger points. I
refer patients to pain management colleagues with very specific recommendations of what
procedure should be performed. I perform lumbar, thoracic, and cervical surgical procedures,
including decompressions, instrumentations, and fusions. I have privileges at multiple Memorial
Hermann Facilities and Methodist Facilities in the greater Houston Area. For the past ten years. I

                                          Page 114 of 116
         Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 115 of 133 PageID 999


          am the primary orthopedic spine surgeon providing spine coverage at Memorial Hermann Sugar
          Land emergency department and in-patient hospital. I am a reviewer for the Texas Medical
          Board.


          Sincerely;




          Mohammad Etminan, MD




          The above opinions are based on the records reviewed. I reserve the right to change these opinions
          if provided with further information.




                                              RECORDS REVIEWED




Accident Scene Photos
Orthopedics Associates – Cedar Park                       Medical & Billing Records
Cedar Park Regional Medical Center                        Diagnostic Reports, Medical & Billing Records
Family First Healthcare – Cedar Park                      Medical & Billing Records
Austin Radiological Association                           Diagnostic Reports & Billing Records
Employers First Report Of injury or Illness
Rollins Brook Community Hospital                          Diagnostic Reports, Medical & Billing Records
Texas Worker’s Compensation                               Work Status Reports
Texas Orthopedics, Sports & Rehab Associates              Medical & Billing Records
Cedar Park Occupational Medicine Clinic                   Medical & Billing Records
Medical Equation, Peer Reviews Kenneth Ford, MD           07-24-2017, 05-04-2018, 08-27-2019, 04-23-2020
Designated Doctor Examination, Daniel Lerma, DC           07-11-2018, 01-09-2020, 02-21-2020
Orthopedics Associates of Central Texas                   Diagnostic Reports, Medical & Billing Records
Texas Physical Therapy Specialists                        Medical & Billing Records

                                                  Page 115 of 116
        Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20       Page 116 of 133 PageID 1000


Longhorn Imaging                              Diagnostic Reports/imaging
Jeffry Popham, DC                             Medical & Billing Records
TruOrtho                                      Medical Records
Jeffry Popham, DC                             Letter of causation
South Texas Radiology Imaging Centers         Diagnostic Reports
Orthopedics Specialists of Auston             Letter of Causation, Robert Josey, MD
TruOrtho                                      Letter of Causation, Jaime Lynch, MD
Landmark Exams                                Billing Records
Deposition




                                        Page 116 of 116
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 117 of 133 PageID 1001



                           Mohammad Etminan, MD

 23530 Kingsland Blvd. #300                                  metminan@yahoo.com
 Katy, Texas 77494                                           (832) 277-4501
 Tx L2241


 Education

 2001-2001        Spine fellowship, Lenox Hill Hospital, New York, NY
 2000-2001        Spine fellowship, Cornell/Hospital for Special Surgery, New York, NY
 1995-2000        UCLA Department of Orthopedic Surgery
 1991-95          Baylor College of Medicine, Houston, Texas
                  Doctor of Medicine
 1989-91          Georgetown University, Washington, District of Columbia
                  Bachelor of Science, Biology, Summa Cum Laude
 1987-89          University of the Pacific, Stockton, California
 1983-1987        Second Baptist High School, Houston, Texas

 Board Certification

 2000              Orthopedic Board Certification, Written Portion
 2003              Diplomate American Board of Orthopedic Surgery
 2012              Orthopedic Board Re-certification

 Texas Medical Board

 2020              Expert Panelist Texas Medical Board

 Board of Directors

 2014-Present     Memorial Hermann First Colony (Governing board oversite of
 reimbursement, expense, profitability for hospital services including surgical services
 and imaging services)
 2016-18          Health Museum

 Professional Experience

 2001-03           Texas Orthopedic and Sports Medicine
 2004              Spine Care
 2004-2011         Richmond Bone and Joint Clinic PA
 2011-14           Memorial Hermann Medical Group
 2014-2019         Assistant Professor, Department of Orthopedic Surgery, UT
                   Health, McGovern School of Medicine




                                                                                           1
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20              Page 118 of 133 PageID 1002



2019-current        Complete Spine Center, PA (Delivery of surgical spinal care,
nonsurgical spine/orthopedic care interventional spine procedure, imaging, coding,
billing, practice expense, reimbursement)

Partnerships/Ownership with oversite

2004-2011      Richmond Bone and Joint ownership in physical therapy, imaging, and
surgery center

2011-Current RBC Holdings, LLC, ownership in physical therapy, rehabilitation
hospitals, surgery centers, surgical hospital

Patents

2013            Interbody fusion implant and related methods number: Patent #8,491,658
2014            Expandable corpectomy cage system P:5993-8 (pend.)
2019            System for Mounting of Cervical Plate to a vertebrae number:
Patent #10,245,080
2019            Cervical corpectomy device cervical spine
2019            Facet fusion device (Patent Pend.

Teaching Experience

2008-2011        Clinical instructor for lateral interbody course, Nuvasive Corporation
2008-2011        On-site Surgeon mentor for lateral interbody surgical proctoring
2012             Clinical instructor for percutaneous screw, Alphatec Spine
2013             Consultant Alphatec Spine lateral interbody design team
2014-2019        Assistant Professor, Department of Orthopaedics, medical student
                        training


Society Memberships

2009-2014          Member Society of Lateral Access Surgeon (SOLAS)
2014               Member ISASS
2010-current       Member North American Spine Society
2019               Professional Membership American Board of Quality Assurance
               and Utilization
2019               American Academy of Professional Coders (Member # 01759130)

Honors and Awards

1995             Stanley Olson outstanding academic excellence award, outstanding
                 orthopaedic student award, alumni recognition award.
1994             DeBakey Scholar (Highest Award at BCM), Junior Alpha Omega
                 Alpha



                                                                                          2
  Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20             Page 119 of 133 PageID 1003



1995            Highest honors in basic sciences.
1992            Outstanding biochemistry student award, McGraw-Hill outstanding
                basic science student award.
1991            Phi Beta Kappa, Summa Cum Laude, Georgetown University
1987            McGraw-Hill outstanding freshman chemistry student
1987-91         Deans Honor roll


Consulting Experience

2009            Custom Lateral interbody cage design Nuvasive Corp.
2012            Design Team for comprehensive lateral interbody system Alphatec
                Spine
2014            Lead design physician for development of cervical plate and cage
                system Corelink

Publications and Research

2002         M Etminan, FP Girardi, SN Khan… Revision strategies for lumbar
             pseudarthrosis


2001         Etminan, M, Girardi, F, Cammisa, FP,: Clinical outcomes after
             surgical decompression of nerve root anomalies. Presented at
             Eurospine 2001.

1999.           Etminan, M, Davies M, and Oppenheim, W: Electromyographic
                evaluation of lower extremity muscle function during gait with various
                forms of immobilization. Abstract submitted to AAOS 68th annual
                meeting

                Etminan, M, and Berstein, M: Mathematical prediction of postoperative
                scoliosis height increase in patients undergoing instrumented posterior
                spine fusion. Abstract submitted to AAOS 68th annual meeting

               “Ankle fusion” Manuscript in preparation for submission to the
                Journal of Foot and Ankle Society.


1998            Etminan, M, Hannani, K, and Dawson, E: Radiographic analysis of the
                effects of demineralized bone matrix augmentation in posterolateral
                intertransverse lumbar spine fusion. Presented at the AAOS resident’s
                meeting Feb 21, 1998.


1997             Soldatis, G, Moseley B, Etminan, M: “Shoulder symptoms in healthy



                                                                                      3
  Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20               Page 120 of 133 PageID 1004



                   athletes: a comparison of outcome scoring systems.” Journal of
                   Shoulder and Elbow Surgery, May-Jun, 6(3):265-71, 1997.


1993               Joshi A, Etminan M, Alexander J, Patel M: Surface abrasion of the
                   polyethylene liner retrieval and laboratory analysis. Poster
                   presentation at the AAOS meeting at Orlando 1995.

1990               Etminan, M. Determination of Melatonin Synthesis in hamster skin
                   via isolation and characterization of marker enzyme: arylalkylamine
                   N-acetyltransferase. Senior Thesis, Department of Biochemistry,
                   Georgetown University.

1989               Design and synthesis of plasmids with insulin promoters and specific
                   restriction site. Anthony Mean, Ph.D., Department of Molecular
                   Biology, Baylor College of Medicine, SMART Program.

                   ELISA and western blot survey for selection of monoclonal antibodies
                   to be used in malaria testing, Diane Taylor, Ph.D., Department of
                   immunology, Georgetown University.

1988               Isolation and characterization of hepatic alkaline phosphatase via
                   RNA analysis, Norman Sussman, MD, Baylor College of Medicine,
                   SMART Program.

                      Qualifications of Mohammad Etminan, MD

I graduated from Second Baptist High School, in Houston, Texas as Salutatorian in 1987.
I graduated Summa Cum Laude (Highest Honors) from Georgetown University in
Washington D.C. with a biology degree in 1991. I had the privilege of attending Baylor
College of Medicine (BCM) from 1991-1995. At BCM, I graduated with highest honors.
I was part of a select group of students that were elected to the Medical Honor Society
(AOA) as a 3rd-year medical student. This selection was based on my academic
achievements and excellence. I was also the DeBakey Scholar and the Stanley Olson
award recipient while at Baylor College of Medicine. These awards are the two highest
awards possible at BCM.

 I was accepted and completed by Orthopedic Surgery Residency at the University of
California, Los Angeles from 1995-2000. I completed my spine fellowship program at
the Hospital for Special Surgery in New York in 2001. Hospital for Special Surgery is
ranked the #1 hospital for orthopedic surgery for 10 years in a row according to U.S.
News and World Report. After my fellowship at the Hospital For Special Surgery, I spent
additional time training under Dr. Patrick Oleary MD, and at the Werner Wicker Clinic in
Germany.




                                                                                          4
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20                Page 121 of 133 PageID 1005



    After returning to Houston, I started my orthopedic surgery practice in 2001. I was
   eligible to become board certified with the American Board of Orthopedic Surgery in
   2003. After a review of my cases, my outcomes, my indications, and my practice pattern.
   The American Board of Orthopedic Surgery accepted me into its membership, and I
   become a diplomate of the board.

   After my training, I have been fortunate enough to be a part of the greater Houston
   medical community. I have been dedicated to staying up to date with the current literature
   and trends in healthcare. I have always been interested in the complete spectrum of
   delivery of healthcare, including its business side. I have concentrated on delivering
   excellent healthcare in cost-efficient care, evidence-based, and safe care.

   To achieve this goal, I stay abreast of the latest developments in healthcare and new
   technologies by attending meetings, reading peer-reviewed periodicals, and critically
   evaluating my outcomes. I have been involved in the coding of services, setting of
   charges for the services delivered, understanding reimbursement, understanding the
   business of healthcare. I have been able to do this as a part of my practice with Richmond
   Bone and Joint Clinic and currently at the Complete Spine Center, PA. I have had the
   opportunity to invest in different facilities that provided imaging services such as MRI’s,
   and surgical services such as cervical and lumbar injections and surgeries. I have
   furthered my knowledge by:
   1. Keeping up to date with CPT coding/ICD-9 and ICD-10 coding.
   2. Changes in coding and bundling, changes in reimbursement rates via attending a
   professional meeting such as North American Spine Society Meetings.
   3. Reading peer-reviewed journal articles that look at the cost of healthcare delivery
   across the country.
   4. Looking at my own practice.
   5. Staying informed of the billing and reimbursement patterns for services provided in my
   partnerhips.
   6. Continuing education such as Professional Membership American Board of Quality
   Assurance and Utilization



   My experience as a practitioner of spinal care for the past 19 years with partnership
   interests in different entities allows me to have an educated and qualified opinion into the
   necessity of the care provided and the reasonableness of the cost of services provided.




                                                                                              5
                      Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20             Page 122 of 133 PageID 1006



                                                              Dr. Etminan
                                                       DEPOSITION TESTIMONY GIVEN


NO.                        CASE                            CAUSE NO.:                       COURT                 CLAIM NO:/OR DATE
1.    Ruben Medina vs. Thi Hien Pham                     123477              CC, Jefferson County, Texas          Sept 23, 2014

2.    Jewel Honey-Love v. Henry Rodlecki, Jr.            2013-22116          190th JDC of Harris County, Texas    May 18, 2014

3.    Stacy & Dan Argo v. Liberty Mutual                 2014-07373          269th JDC of Harris County, Texas    July 2015

4.    Chune Webb v. Russell Reichle                      2015-22008          55th JDC of Harris County, Texas     March 25, 2016

5.    Lisa Cannon v. David Ibarra/Xerox Corp             2014-13441          129th JDC of Harris County, Texas    February 2016

6.    Karol Burger v. Powell Industries and Jacob K.     2015-17543          190th JDC of Harris County, Texas    April 2016
      Thomas

7.    Joseph Bramande v. Nelly Williams                  2015-06084          281st JDC of Harris County, Texas    April 2016

8.    Anita Bones v. James Davis Wesselski               2014-05019          281st JDC of Harris County, Texas    June 2015

9.    George Cammue v. Rachel Anne Richardson            2013-69176          164th JDC of Harris County, Texas    April 2015

10.   Janie Reyna, et al v. David Brennan                2015-29627          151st JDC of Harris County, Texas    December 2016

11.   Calien Trevino v. Jesus Ismael Chapa               2015-08458          129th JDC of Harris County, Texas    January 2017

12.   Terry Thomas v. Interline Brands and Albert        2014-00754          270th JDC of Harris County, Texas    January 2017
      Arellan



                                                              Page 1 of 10
                       Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20         Page 123 of 133 PageID 1007



13.   William Crouch v. Jeff Collins and Innovative   2016-02612          133rd JDC of Harris County, Texas      January 2017
      Management Solutions

14.   Eric Arriaga v. Steven Gibson and Jimmie        2016-20092          215th JDC of Harris County, Texas      January 2017
      Gibson

15.   Orlando Arellano v. John Carballa               2016-14947          80th JDC of Harris County, Texas       March 24, 2017

16.   James Andrus v. Lee Jeremy Hart                 2016-35643          129th JDC of Harris County, Texas      September 2017

17.   Richard Hogan, Jr. v. Donna Ka Ye Hall and      13-DCV-             268th JDC of Fort Bend County, Texas   October 17, 2014
      Government Employees Insurance Company          205419

18.   James Burnett v. Billy Glen Page                123124              Jefferson County, Texas                November 21, 2014

19.   Tracy A. Elsenboss v. Frances P. Bell and       2013 CA             Circuit Court, Escambia County,
      Mitchell G. Bell                                000649              Florida

20.   Madeleine Bulan, Hope and Causey                                                                           022972488

21.   Darrin Lien and Jordan Lien v. Enerven       2012-03420             55th JDC of Harris County, Texas       January 22, 2015
      Compression, LLC, Worldwide Energy Solutions
      Co., LLC and James Roberts
22.   Jose Corpus-Lopez v. Sally Hernandez            2014-29102          333rd JDC of Harris County, Texas      March 13, 2015

23.   Ann Martin v. Paige Cox                         90917               443rd JDC of Ellis County, Texas       March 3, 2017

24.   Nolvia Zamarron, Individually ANF of            2014-02326          127th JDC of Harris County, Texas      May 8, 2015
      Jonathan Torres, a Minor v. Mack Coleman

25.   Elvin Pomier v. Anixter, Inc                    4:14-cv -01061      US DC for the Southern District of     March 2016
                                                                          Texas


                                                           Page 2 of 10
                      Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20       Page 124 of 133 PageID 1008



26.   Evelyn Rodriguez-Hernandez v. George Alex    D-0195794           136th JDC of Jefferson County, Texas   April 1, 2016
      Polar, Jr

27.   Oscar Quezada and Juanita Pena v. Mardonio   78480-CV            149th JDC of Brazoria County, Texas    September 18, 2015
      Jesus Yap

28.   Frances Rodriguez vs. Brenda Escobar and     2015-22139                                                 November 2016
      Maria Longoria

29.   Sergio Alfaro v. Robert Maxwell              15-07-07086         284th JDC of Montgomery County,
                                                                       Texas
30.   Sharron Ruth Millard v. Billy Ray Reinecke   15-10-11468         284th JDC of Montgomery County,        November 18, 2016
                                                                       Texas
31.   Bon Woo Ku v. Allstate County Mutual         2016-22490          189th JDC of Harris County, Texas      November 4, 2016
      Insurance Company and Edgar Reyes-Piedra

32.   Nora Fuentes v. Stacey Mason                 2016-03593          269th JDC of Harris County, Texas

33.   Michael Fuller and Tristin Booker v. Marilyn 2014-67140          215th JDC of Harris County, Texas      June 17, 2016
      Joyce Herzog

34.   Jesus Medina Gonzalez v. Brittany Janelle    2016-24865          269th JDC of Harris County, Texas      April 21, 2017
      McCall
35.   Rebecca Murray v. Allstate Indemnity Company B-0197476           60th JDC of Jefferson County, Texas


36.   Margaret Jorgensen and Samuel Jorgensen v. 16-CCV-               County Court, Fort Bend County,
      Neri Garagatti                             048486                Texas

37.   Brandwyn Lerman v. Edward Valazquez          2016-56725          234th JDC of Harris County, Texas      April 26, 2017

38.   Daniel Delgado and Ximena Dominguez v. 2015-61875-7              165th JDC of Harris County, Texas      July 13, 2017
      Brittany Roberts


                                                        Page 3 of 10
                       Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20       Page 125 of 133 PageID 1009



39.   Ricardo Israel Guzman v. Chrisopther DC-15-138                    229th JDC of Duval County, Texas       July 19, 2017
      Kuinuhome and Performance Transportation
      LLC, also d/b/a Performance Food Group

40.   Martin Maldonado v. Raymond Bentley and 2015-18538                165th JDC of Harris County, Texas      July 2017
      Calco Contracting, LTD

41.   Inge Dyer v. Gregory Lemoine and Janie Rahighi 2014-08055         11th JDC of Harris County, Texas       October 30, 2015


42.   Leeanne Dupont v. Justin Salmon and William 2016-2284             61st JDC of Harris County, Texas       August 9, 2017
      Musgrave

43.   Travis Welsh and Debra Koestler v. Karin R. E-0197478             172nd JDC of Jefferson County, Texas   August 16, 2017
      Solano and Gerard J Solano

44.   Brandwyn Lerman v. Edward Velazquez           2016-56725          234th JDC of Harris County, Texas      April 26, 2017

45.   Amber Dwyer v. Kenneth Cummings               2015-11341          127th JDC of Harris County, Texas      August 11, 2017

46.   Kimberly Cross vs. Sharon Lee Turner          2016-56967          125th JDC of Harris County, Texas

47.   Milagro G. Calles vs. Walter c. Hicks         2016-20305          190th JDC of Harris County, Texas

48.   Mark Clarke vs. Cheryl Selam                  14-CV-0190          122nd JDC of Galveston County, Texas   July 2016

49.   Farshideh Rajabirad vs. Navin Advani          2014-41214          189th JDC of Harris County, Texas      June 23, 2016

50.   Moussa Ndoye v. GEICO Advantage Insurance 2016-81857              151st JDC of Harris County, Texas
      Company and Jacalyn Wright

51.   Lucinda Rubio and Jeramie Below vs. Larry 2016-53388              190th JDC of Harris County, Texas      January 3, 2018
      Johnson

52.   Richard Whomble vs. David Leland Head         63630

                                                         Page 4 of 10
                        Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20        Page 126 of 133 PageID 1010




53.   Anna Buck v. Government Employees Insurance 2016-59068              152nd JDC of Harris County, Texas
      Company

54.   Edward Rodriguez vs. Mary Cabezas-              2017-17085          80th JDC of Harris County, Texas
      Broadhead

55.   Yasmin Cordoba v. Margie Cobb                   2016-12751          334th JDC of Harris County, Texas

56.   Moubarak Ousman v. Toni Hollebach               2017-01192          164th JDC of Harris County, Texas

57.   Cailleteau vs. Perrier                                              Galveston County

58.   Susan B. Florence                               Deposition                                                 February 9, 2018

59.   Janett Ramirez v. Elizabeth Thomas              2017-23243          152nd JDC of Harris County, Texas

60.   Keitrick Owens V. Ivan Whitney and Chenique     2017-00597          80th JDC of Harris County, Texas
      Donielle Whitney

61.   Brad Roberts and Susan Roberts v. Quynh Diem                        434rd JDC of Fort Bend County, Texas
      Luu and Alberto Johaquin Ramirez

62.   Ramona Gutierrez and Maria De La Paz Gomez      2017-06026          151th JDC of Harris County, Texas
      v. Barry L. Budwah, Enbridge Liquids
      Marketing (North Texas) L.P., Enbridge (U.S.)
      Inc. and ELTM, LP

63.   Taryn McElreath vs. Mercury County Mutual       2017-15515          189th JDC of Harris County, Texas
      Insurance Company and Michael Moore

64.   Imelda Zetino v. Janet Lawson                   2017-06967          165th JDC of Harris County, Texas

65.   Brian Filson v. Peter James Cooper              2017-05535          55th JDC of Harris County, Texas


                                                           Page 5 of 10
                       Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20          Page 127 of 133 PageID 1011



66.   Luis Gonzalez v. Omar Jimenez                    2016-70329          334th JDC of Harris County, Texas

67.   Juan Martinez v. Echo Maintenance LLC            2016-15637          269th JDC of Harris County, Texas

68.   Darrell Griffin and Mary Gayle Griffin v. Ashley 2016-82595          133rd JDC of Harris County, Texas
      Mccurtain

69.   Felipe Banda vs. Allco, LLC                      2016-84565          165th JDC of Harris County, Texas

70.   Ivory Disotell and Bryan Disotell v. NLB         2016-51963          190th JDC of Harris County, Texas
      Corporation and Theodore Kupscznk

71.   Marcos Ruiz v. State Farm Mutual Automobile      2017-13949          281st JDC of Harris County, Texas
      Insurance Company

72.   Abel Acosta, Jr., Amy Acosta, Yvonne Acosta,     2017-11017          297th JDC of Harris County, Texas
      Jennifer Acosta and Abel Acosta, III v.
      Memorial Hermann Sugar Land Surgical
      Hospital, LLP, et al

73.   Maritza G. Ruiz-Cruz v. Pilot Thomas Logistics   2015-CCV-           Nueces County Court at Law No. 4
      LLC and Benito Ybarra v. Clay A. McGoodwin,      61481-4
      Intervenor

74.   Amanda Howard v. Charles Rich                    2017-31317          127th JDC of Harris County, Texas

75.   Veronica Vallejo v. Jon Bradley Divine and       2016-60071          113th JDC of Harris County, Texas
      Tommie Divine

76.   Namdar Ilampour v. Kelly Lane                    2017-16930          152nd JDC of Harris County, Texas

77.   Bianca Espejo vs. Jose Luis Jasso                2017-59613          164th JDC of Harris County, Texas
78.   John M. Sanford v. Charles E. Collier            2015-71988          190th JDC of Harris County, Texas



                                                            Page 6 of 10
                      Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20         Page 128 of 133 PageID 1012



79.   Vanessa Thompson, A/N/F A.T. and J.T., and 2017-54202              281st JDC of Harris County, Texas
      Gayle Rodriguez, A/N/F G.R. vs. Derek Butters
      and The Hertz Corp.

80.   Keith Sam vs. Georgeann Elizabeth Strong       17-CV-1198          10th JDC of Galveston County, Texas

81.   Erica Ramirez, Jorge Ramirez, Josue Ramirez,                       164th JDC of Harris County, Texas
      and Leslie Ramirez v. Ricardo Martinez and
      Tomika Michelle Spencer

82.   Holly Olive and Frankie Bates v. Scott Whitlock 2017-62054         334th JDC of Harris County, Texas
      and Hewett Packard Enterprise Company

83.   Eunice Zamora and Jose Zamora                  2015-48340          190th JDC of Harris County, Texas

84.   Sergio Garcia v. Jose Ramos-Trevino and State 2018-07712           215th JDC of Harris County, Texas
      Farm Mutual Automobile Insurance Company

85.   B’Untranique Nichole Ervin v. Richard Anthony 2017-85385    133rd JDC of Harris County, Texas
      Young
86.   Rhonda Sue Perez v. Beco, Inc. and Erwin      4:18-CV-02295 US DC for the Southern District of
      McElory                                                     Houston, Texas

87.   Kristine Ali v. Chea In and Ulyses Edmond      2018-16968          152nd JDC of Harris County, Texas

88.   Ludivina Valero and Juan Benedit Valerio v.    2017-34530          129th JDC of Harris County, Texas
      Pamela Crawford

89.   Janeth Herrers, Individually and as Next of    2017-19686
      Fried of CXXXXXX BXXXXXXX, A Minor v.
      Kameron Crisp
90.   Michael W. Taylor v. William R. McAdams and    2017-31841          190th JDC of Harris County, Texas
      TM Express, INC

91.   Joseph Eddy v. Elizabeth Hardaway              2018-03113          151th JDC of Harris County, Texas

                                                          Page 7 of 10
                        Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20           Page 129 of 133 PageID 1013




92.    Bertram D. Polk v. Javier X. Ochoa and Erica I.   2018-12764          1542nd JDC of Harris County, Texas    0800168337

93.    Paula Suggs v. Aminata Soumare Gassama            18-CCV-             Civil Court at Now No. Five of Fort
                                                         061402              Bend County, Texas

94.    Vascoe Wright, Cleone Wright, and Alejandro       2018-37497          157th JDC of Harris County, Texas
       Wright v. Wenpei Tang

95.    Brenda Collins v. Darvy Bridgland                 92746-CV            23rd JDC of Brazoria County, Texas

96.    John A. Kenney and Tania Kenney v. Ligaya         2018-85347          127th JDC of Harris County, Texas
       Jontai Bell, Robert Wilson, David Alton Spence
       and Sara Ann Spence

97.    Dorian Brandusa, Individually and A/N/F of        18-05-05824         284th JDC of Montgomery County,
       D.B., G.B., L.B., and LB, minors v. Edward                            Texas
       Escobar

98.    Joseph Demas, Edward Garcia, Jesse James,         2016-81479          334th JDC of Harris County, Texas
       and Ever Rios v. Shell Oil Company, Shell Oil
       company Foundation, Sundown Energy, LP,
       Shell Oil products Company and Motiva
       Enterprises, LLC

99.    Ruth Sapolucia v. Salman Pervaiz                  2018-06943          127th JDC of Harris County, Texas

100. Jaden Darjean et al.v. Kevin J. Napoleon            2017-69574          269th JDC of Harris County, Texas

101.   Maria Rivas, Individually And A/N/F of            92813-CV            412th JDC of Brazoria County, Texas
       Aaliyah Rivas And Joseph Rivas v. Rhame
       Pump Repair & Supply, Inc. and Ira Aye

102.   Sonya Hendrickson v. Deidre Hinds – Rasheed       2018-34190          127th JDC of Harris County, Texas     0800162792


                                                              Page 8 of 10
                          Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20        Page 130 of 133 PageID 1014



103.   Farhan Islam vs. David Frederick                18-DCV-             268th JDC of Fort Bend County, Texas
                                                       252556

104.   Patrick McGowan v. Schlumberger Limited         2018-07377

105.   Ernesto Sanchez vs. Diego Lopez                 2018-78994          61st JDC of Harris County, Texas

106.   Chad Steward v. Blanca Nieves                   2019-10467          234th JDC of Harris County, Texas

107.   KATRINA HUDSON                                  CAUSE NO.           412th JDC Brazoria County, Texas
       Plaintiff,                                      96641-CV
       V.
       ALAMO ENVIRONMENTAL, INC and HECTOR
       TORRES,
       Defendants

108    Lamar Phillips v. Gaia Peppermill Place         DC-19-01172         B-44th Judicial District, Dallas county,
                                                                           Texas
        Cawan Love and Derek Love vs. Mercury
        Mutual insurance company
                                                  18-DCV-256321            In the district court of fort bend county, Texas 240th
                                                                            Judicial district

        Marlene Campos vs. Gulf Coast Concrete       2016-74043             Harris County 190th judicial district
        And Shell, Inc. And Felciano Lopez

        Susie Rivera vs. The Kingwood Draft LLC      19-05-06955            284th Judicial Court Montgomery county

        Luke Beltrand vs. Alan Clinton Benoit        2019-07652             270th Judicial District, Harris County

        Fred Medina                                  2017-83962             55th Judicial District, Harris County

        Dianna Martinez                              2019-05050


                                                            Page 9 of 10
                Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20       Page 131 of 133 PageID 1015



Sanjay Jasoliya and Gishma Jasoliya
Vs. Kyle Trevor Revis, Intertek USA Inc    2019CCV-604964        Nueces County, Texas court at Law 4

Kenneth Hodges vs. Steadmham Truck CO.,    2018-55400            333rd Judicial District, Harris Count, Texas




                                                 Page 10 of 10
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20               Page 132 of 133 PageID 1016




                                  Mohammad Etminan M.D.
                                Paramus Review Solutions, LLC
                        23530 Kingsland Blvd. #300 Katy, Texas 77494
                                    Office (832) 277-4501
                        email: metminan@paramusreviewsolutions.com
                                     Tax ID# XX-XXXXXXX

      2020 FEE SCHEDULE FOR IME’S, DEPOSITIONS, MEDICAL RECORD REVIEW
                            AND COURT CHARGES

     IME’S:
     $1500 and $500.00 for no shows or cancellations with less then 48 hour notice
     (please specify) plus $750/hour for record review and report preparation.

     PRE-CONSULT:
     Attorney meetings prior to any deposition is $750/hr (please specify)

     TELECONFERENCE: $200/ 15 minutes increments

     DEPOSITIONS FEES:
     Depositions are $1250 per hour with a minimum requirement of 2 hours. Prepayment
     is required prior to deposition. $750/hr for prep time before the deposition. $700/hr
     travel time. $3500 minimum deposit before deposition is scheduled.


     MEDICAL RECORD REVIEW: $750/HR for review of records and preparation of
     report. Retainer variable based on scope of case, please refer to invoice.


     DEPOSITION CANCELLATION POLICY:
     If deposition is canceled 7 or less calendar days before, $2000 fee will be charged. If
     deposition is canceled 8 or more calendar days, $1000 fee willed charged.

     COURT FEES:
     Court fees are $5000 for a half day and $9,000 for a full day plus preparation time.
     Need to inform morning or afternoon 2 weeks primary if not full day. Prepayment full
     fee is required 14 days prior to trial date.

     COURT CANCELLATION POLICY:
     If the date court appearance date CANCELS less than 7 calendar days prior to the
     date the full appearance fee is nonrefundable.
     If court appearance date cancels between 7 to14 days prior there is a $5,000 penalty.
     If court appearance is canceled greater 15 days or more, $1000 is non-refundable

     All invoices are due upon receipt. There is 10% penalty per
     30 days of delayed payment, not to exceed 17% annually.
     *Please note that if court is not in Harris or Fortbend County, reimbursement for travel
     expenses will apply at $700/hr.
Case 6:19-cv-00038-H Document 56-6 Filed 11/16/20   Page 133 of 133 PageID 1017
